Execution Version

 



 
 

 

CREDIT AGREEMENT

among

SBT HOLDINGS, INC.,

as Borrower,

SWK FUNDING LLC,
as Agent, Sole Lead Arranger and Sole Bookrunner,

and

the financial institutions party hereto from time to time as Lenders

 

Dated as of May 20, 2016

 

 
 

 





[Keystone] Credit Agreement

 

Table of Contents

      Page Section 1   Definitions; Interpretation. 1   1.1 Definitions 1   1.2
Interpretation 15     Section 2   Credit Facility. 16   2.1 Term Loan
Commitments 16   2.2 Loan Procedures 16   2.2.1 Initial Advance 16   2.2.2
Subsequent Term Loan 16   2.3 Commitments Several 17   2.4 Indebtedness
Absolute; No Offset; Waiver 17   2.5 Loan Accounting 18   2.5.1 Recordkeeping 18
  2.5.2 Notes 18   2.6 Payment of Interest 18   2.6.1 Interest Rates 18   2.6.2
Payments of Interest and Principal 19   2.7 Fees 19   2.8 Prepayment 19   2.8.1
Mandatory Prepayment 19   2.8.2 Voluntary Prepayment 20   2.8.3 Change of
Control 20   2.9 Repayment of Term Loan 21   2.9.1 Revenue-Based Payment 21  
2.9.2 Principal 22   2.10 Payment 22   2.10.1 Making of Payments 22   2.10.2
Application of Payments and Proceeds Following an Event of Default 23   2.10.3
Set-off 23   2.10.4 Proration of Payments 23         Section 3   Yield
Protection. 23   3.1 Taxes 23   3.2 Increased Cost 25   3.3 Funding Losses 27  
3.4 Manner of Funding; Alternate Funding Offices 27   3.5 Conclusiveness of
Statements; Survival 27     Section 4   Conditions Precedent. 27   4.1 Prior
Debt 27   4.2 Delivery of Loan Documents 27   4.3 Fees 29   4.4 Warrants 29  
4.5 Representations, Warranties, Defaults 29   4.6 Diligence 29   4.7 Corporate
Matters 30   4.8 No Felonies or Indictable Offenses 30   4.9 No Material Adverse
Effect 30   4.10 Minimum Capital Raise 30    

 



[Keystone] Credit Agreement- i - 

 

 

Section 5   Representations and Warranties. 30   5.1 Organization 30   5.2
Authorization; No Conflict 30   5.3 Validity; Binding Nature 31   5.4 Financial
Condition 31   5.5 No Material Adverse Change 31   5.6 Litigation 31   5.7
Ownership of Properties; Liens 31   5.8 Capitalization 31   5.9 Pension Plans 32
  5.10 Investment Company Act 32   5.11 No Default 32   5.12 Margin Stock 32  
5.13 Taxes 32   5.14 Solvency 32   5.15 Environmental Matters 32   5.16
Insurance 33   5.17 Information 33   5.18 Intellectual Property; Products and
Services 33   5.19 Restrictive Provisions 34   5.20 Labor Matters 34   5.21
Material Contracts 34   5.22 Compliance with Laws; Health Care Laws 35   5.23
Existing Indebtedness; Investments, Guarantees and Certain Contracts 36   5.24
Affiliated Agreements 36   5.25 Names; Locations of Offices, Records and
Collateral; Deposit Accounts 36   5.26 Non-Subordination 36   5.27 Broker’s or
Finder’s Commissions 37   5.28 Anti-Terrorism; OFAC 37   5.29 Security Interest
37   5.30 Survival 37     Section 6   Affirmative Covenants. 38   6.1
Information 38   6.1.1 Annual Report 38   6.1.2 Interim Reports 38   6.1.3
Revenue-Based Payment Reconciliation 38   6.1.4 Compliance Certificate 38  
6.1.5 Reports to Governmental Authorities and Shareholders 39   6.1.6 Notice of
Default; Litigation 39   6.1.7 Management Report 40   6.1.8 Projections 40  
6.1.9 Updated Schedules to Guarantee and Collateral Agreement 40   6.1.10 Other
Information 40   6.2 Books; Records; Inspections 41   6.3 Conduct of Business;
Maintenance of Property; Insurance 41   6.4 Compliance with Laws; Payment of
Taxes and Liabilities 42   6.5 Maintenance of Existence 43   6.6 Employee
Benefit Plans 43

 



[Keystone] Credit Agreement- ii - 

 

 

  6.7 Environmental Matters 43   6.8 Further Assurances 43   6.9 Compliance with
Health Care Laws 44   6.10 Cure of Violations 45   6.11 [Reserved] 45   6.12
Payment of Debt 45   6.13 Deposit Accounts 45     Section 7   Negative
Covenants. 45   7.1 Debt 45   7.2 Liens 46   7.3 Dividends; Redemption of Equity
Interests 48   7.4 Mergers; Consolidations; Asset Sales 48   7.5 Modification of
Organizational Documents 49   7.6 Use of Proceeds 49   7.7 Transactions with
Affiliates 49   7.8 Inconsistent Agreements 49   7.9 Business Activities 50  
7.10 Investments 50   7.11 Restriction of Amendments to Certain Documents 51  
7.12 Fiscal Year 51   7.13 Financial Covenants 51   7.13.1 Consolidated
Unencumbered Liquid Assets 51   7.13.2 Minimum Aggregate Revenue 52   7.13.3
Minimum EBITDA 52   7.14 Deposit Accounts 53   7.15 Subsidiaries 53   7.16
Regulatory Matters 53   7.17 Name; Permits; Dissolution; Insurance Policies;
Disposition of Collateral; Taxes; Trade Names 54   7.18 Truth of Statements 54  
  Section 8   Events of Default; Remedies. 54   8.1 Events of Default 54   8.1.1
Non-Payment of Credit 54   8.1.2 Default Under Other Debt 54   8.1.3 Bankruptcy;
Insolvency 55   8.1.4 Non-Compliance with Loan Documents 55   8.1.5
Representations; Warranties 56   8.1.6 Pension Plans 56   8.1.7 Judgments 56  
8.1.8 Invalidity of Loan Documents or Liens 56   8.1.9 Invalidity of
Subordination Provisions 56   8.1.10 Change of Control 57   8.1.11 Certificate
Withdrawals, Adverse Test or Audit Results, and Other Matters 57   8.2 Remedies
57    

 





[Keystone] Credit Agreement- iii - 

 

 

Section 9   Agent. 58   9.1 Appointment; Authorization 58   9.2 Delegation of
Duties 58   9.3 Limited Liability 59   9.4 Reliance 59   9.5 Notice of Default
59   9.6 Credit Decision 59   9.7 Indemnification 60   9.8 Agent Individually 60
  9.9 Successor Agent 60   9.10 Collateral and Guarantee Matters 61   9.11
Intercreditor Agreement 62   9.12 Actions in Concert 62     Section
10   Miscellaneous. 62   10.1 Waiver; Amendments 62   10.2 Notices 63   10.3
Computations 63   10.4 Costs; Expenses 64   10.5 Indemnification by Borrower 64
  10.6 Marshaling; Payments Set Aside 64   10.7 Nonliability of Lenders 65  
10.8 Assignments 65   10.8.1 Assignments 65   10.9 Participations 66   10.10
Confidentiality 67   10.11 Captions 68   10.12 Nature of Remedies 68   10.13
Counterparts 68   10.14 Severability 68   10.15 Entire Agreement 68   10.16
Successors; Assigns 68   10.17 Governing Law 69   10.18 Forum Selection; Consent
to Jurisdiction 69   10.19 Waiver of Jury Trial 69   10.20 Patriot Act 69  
10.21 Approved AR Loan Facility. 70

 



[Keystone] Credit Agreement- iv - 

 

 

Annexes   Annex I Commitments and Pro Rata Term Loan Shares Annex II Addresses  
  Exhibits   Exhibit A Form of Assignment Agreement Exhibit B Form of Compliance
Certificate Exhibit C Form of Note Exhibit D Form of Subsequent Term Loan
Warrant     Schedules   Schedule 1.1 Pending Acquisitions as of the Closing Date
Schedule 4.1 Prior Debt Schedule 5.1 Jurisdictions of Qualification Schedule 5.7
Ownership of Properties; Liens Schedule 5.8 Capitalization Schedule 5.13
Outstanding Tax Issues Schedule 5.16 Insurance Schedule 5.18(a) Borrower’s
Registered Intellectual Property Schedule 5.18(b)    Products and Required
Permits; Product Clinical Test Results Schedule 5.21 Material Contracts Schedule
5.25A Names Schedule 5.25B Offices Schedule 5.27 Broker’s Commissions Schedule
7.1 Existing Debt Schedule 7.2 Existing Liens Schedule 7.7 Transactions with
Affiliates Schedule 7.10 Existing Investments Schedule 7.11 Restricted Material
Contracts Schedule 7.14 Deposit Accounts

 

[Keystone] Credit Agreement- v - 

 

CREDIT AGREEMENT

This Credit Agreement (as may be amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of May 20, 2016 (the
“Closing Date”), among SBT HOLDINGS, INC., a Delaware corporation (“Borrower”),
the financial institutions party hereto from time to time as lenders (each a
“Lender” and collectively, the “Lenders”) and SWK Funding LLC (in its individual
capacity, “SWK”), as Agent for all Lenders.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

Section 1                   Definitions; Interpretation.

1.1              Definitions.

When used herein the following terms shall have the following meanings:

Account Control Agreement means, individually and collectively, any account
control or similar agreement(s) entered into from time to time at Agent’s
written request, among a Loan Party, Agent and any third party bank or financial
institution at which such Loan Party maintains a Deposit Account.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line
(excluding, for purposes of Section 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 hereto), or (d) a merger or
consolidation or any other combination (other than a merger, consolidation or
combination that effects a Disposition) with another Person (other than a Person
that is already a Subsidiary).

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any manager, senior executive, officer or director of such Person
and (c) with respect to any Lender, any entity administered or managed by such
Lender or an Affiliate or investment advisor thereof which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. For purposes of
the definition of the term “Affiliate”, a Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither Agent nor any Lender shall be deemed an
Affiliate of Borrower or of any Subsidiary.

Agent means SWK in its capacity as administrative agent for all Lenders
hereunder and any successor thereto in such capacity.

Aggregate Revenue shall have the meaning set forth in Section 2.9.1(a).

Agreement has the meaning set forth in the Preamble.

Approved AR Loan Facility shall have the meaning set forth in Section 10.21.



[Keystone] Credit Agreement- 1 - 

 

Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.

Assignment Agreement means an agreement substantially in the form of Exhibit A.

Authorization shall have the meaning set forth in Section 5.22(b).

Borrower shall have the meaning set forth in the Preamble.

Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas, and, in the case of a Business Day which
relates to the calculation of LIBOR, on which dealings are carried on in the
London interbank Eurodollar market.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least “A-l” by Standard & Poor’s Ratings Group or “P-l” by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System or is a U.S. branch of a foreign
banking institution and has a combined capital and surplus and undivided profits
of not less than $500,000,000), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in
clause (c) above) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one-hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively or substantially in assets
satisfying the foregoing requirements, (f) cash, and (g) other short term liquid
investments approved in writing by Agent.

Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:

(i)                 any transaction or series of related transactions in which
the stockholders of the Borrower who were not stockholders immediately prior to
the first such transaction own more than forty-nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s Equity
Interests in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to the Agent the
venture capital investors prior to the closing of the transaction, subject to
any nondisclosure provisions);

(ii)               the Borrower shall cease to own, directly or indirectly, 100%
of the Equity Interests of each Subsidiary of Borrower;



[Keystone] Credit Agreement- 2 - 

 

(iii)             a Key Person Event; or

(iv)             any “change in/of control” or similar event as defined in any
certificate of incorporation or formation or statement of designations or bylaws
or operating agreement, as applicable, of Borrower or in any document governing
indebtedness of any Loan Party (other than any Loan Documents) in excess of
$250,000, individually or in the aggregate which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof.

Change of Control Prepayment Fee has the meaning set forth in Section 2.8.3.

CLIA means (a) the Clinical Laboratory Improvement Act of 1967, as the same may
be amended, modified or supplemented from time to time, including without
limitation the Clinical Laboratory Improvement Amendments, 42 U.S.C. § 263a et
seq. (“CLIA 88”), and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder, or (b) any equivalent
state statute (and any and all rules or regulations promulgated from time to
time thereunder) recognized by the relevant Governmental Authority as (x) having
an “Equivalency” (as defined by CLIA) to CLIA, and (y) offering a compliance and
regulatory framework that is applicable to a Person in such state in lieu of
CLIA.

Closing Date shall have the meaning set forth in the Preamble.

Closing Date Warrant means that certain warrant issued to SWK by Borrower on the
Closing Date.

CMS means the Center for Medicare and Medicaid Services of the United States of
America.

Collateral has the meaning set forth in the Guarantee and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which Collateral (or any books and records) is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to any Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, each Collateral Access Agreement, any
Mortgage delivered in connection with the Loan from time to time, each Account
Control Agreement and each other agreement or instrument pursuant to or in
connection with which any Loan Party or any other Person grants a Lien in any
Collateral to Agent for the benefit of Lenders, each as amended, restated or
otherwise modified from time to time.

Commitment means, as to any Lender, such Lender’s Pro Rata Term Loan Share.

Compliance Certificate means a certificate substantially in the form of Exhibit
B.



[Keystone] Credit Agreement- 3 - 

 

Consolidated Net Income means, with respect to any Person and its Subsidiaries,
for any period, the consolidated net income (or loss) of such Person and its
respective Subsidiaries for such period, as determined under GAAP.

Consolidated Unencumbered Liquid Assets means (i) any cash or Cash Equivalent
Investment owned by Borrower and its Subsidiaries on a consolidated basis which
are not the subject of any Lien or other arrangement with any creditor to have
its claim satisfied out of the asset (or proceeds thereof) prior to the general
creditors of Borrower and such Subsidiaries other than (a) the Lien for the
benefit of Agent and Lenders, (b) banker’s liens, rights of setoff and Liens in
favor of financial institutions incurred in the ordinary course of business
arising in connection with the Borrower’s and its Subsidiaries’ securities
accounts held at such institutions to secure solely payment of fees and similar
costs and expenses and provided such accounts are maintained in compliance with
the Loan Documents and (c) Liens permitted under Section 7.2(p) and (ii) the
aggregate unfunded commitments available to be borrowed under an Approved AR
Loan Facility.

Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.

Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y)
twelve percent (12.00%).

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.

Controlled Substances Act means the Drug Abuse Prevention and Control Act; Title
21 of the United States Code, 13 U.S.C, as amended from time to time.

Copyrights shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) copyrights, rights and interests in copyrights,
works protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof or any political subdivision thereof, or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.

DEA means the Federal Drug Enforcement Administration of the United States of
America.



[Keystone] Credit Agreement- 4 - 

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), other than (i) payment
obligations, earn-outs and similar obligations of such Person arising in
connection with an Acquisition or (ii) royalty payments or milestone payments
made or to be made by such Person from time to time in connection with an
Acquisition, (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person
(with the amount thereof being measured as the lesser of (x) the aggregate
unpaid amount of such indebtedness and (y) the fair market value of such
property), (f) all reimbursement obligations, contingent or otherwise, with
respect to letters of credit (whether or not drawn), banker’s acceptances and
surety bonds issued for the account of such Person, other than obligations that
relate to trade accounts payable in the ordinary course of business, (g) all
Hedging Obligations of such Person, (h) all Contingent Obligations of such
Person in respect of Debt of others, (i) all indebtedness of any partnership of
which such Person is a general partner except to the extent such Person is not
liable for such Debt, and (j) all obligations of such Person under any synthetic
lease transaction, where such obligations are considered borrowed money
indebtedness for tax purposes but the transaction is classified as an operating
lease in accordance with GAAP.

Debtor Relief Law means, collectively: (a) Title 11 of the United States Code,
11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other United
States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

Default Rate means a rate per annum equal to the lesser of (i) three percent
(3%) over the Contract Rate, or (ii) the maximum rate of interest permitted to
be charged by applicable laws or regulation governing this Agreement until paid.

Deposit Account means, individually and collectively, any bank or other
depository accounts of a Loan Party.

Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer thereof (other than to any other Loan
Party), (b) any loss, destruction or damage thereof or (c) any condemnation,
confiscation, requisition, seizure or taking thereof, in each case excluding any
Excluded Disposition.

Dollar and $ mean lawful money of the United States of America.

Drug Application means a new drug application, an abbreviated drug application,
or a product license application for any Product, as appropriate, as those terms
are defined in the FDA Law and Regulation.



[Keystone] Credit Agreement- 5 - 

 

EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense; (ii) income tax expense (including tax accruals); (iii) depreciation
and amortization; (iv) nonrecurring cash fees, costs and expenses incurred in
connection with the Acquisitions of product licenses and product lines from a
third party, and milestone and royalty payments to any third party, in relation
to any Material Contract or any other Acquisition; (v) non-cash expenses
relating to equity-based compensation or purchase accounting; (vi) foreign
exchange gains and losses relating to loans and/or open trading accounts between
Borrower and its foreign subsidiaries; (vii) charges, expenses, items and losses
(excluding any non-cash charge, expense, item or loss to the extent that it
represents an accrual or reserve for potential cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior period
or relating to a write-down, write-off or reserve with respect to accounts and
inventory) in connection with certain restructuring activities of the Borrower
that occurred during the 2015 Fiscal Year, including but not limited to the
costs and expenses related to (A) the cancellation of that certain lease for
premises located at 11 North Avenue, Burlington, Massachusetts, (B)
post-employment benefits offered to former employees in connection therewith,
and (C) any one-time costs and expenses reasonably associated with such
restructuring; (viii) all fees, costs and expenses incurred within one hundred
eighty (180) days of the Closing Date (or such longer period as may be agreed to
by the Agent) in connection with the closing of the financing contemplated
hereby; (ix) all costs and expenses incurred in connection with Permitted
Acquisitions, Investments, dispositions, issuances of Equity Interests and other
transactions, in each case permitted under the Loan Documents (whether or not
consummated, in each case to the extent reasonable, and to the extent paid on
the date consummated or within one hundred eighty (180) days of consummation or
abandonment thereof (or such longer period as may be agreed to by the Agent);
(x) any one-time cost savings, operating expense reductions, other operating
improvements or synergies that are reasonably identifiable, factually
supportable and reasonably expected by the Borrower in its good faith judgment
to result from any acquisition, merger, amalgamation, disposition or operational
change, net of the amount of actual benefits realized during such period that
are otherwise included in the calculation of EBITDA; (xi) all costs associated
with the refinancing of Borrower’s Prior Debt, including the costs associated
with any Approved AR Loan Facility; and (xii) other non-recurring and/or
non-cash expenses or charges reasonably approved by the Agent.

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or any Person or property.

Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.

Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

Event of Default means any of the events described in Section 8.1.

Excluded Disposition means (a) any license or sublicense of any asset or right
of a Loan Party, (b) any sale, lease, assignment, transfer, condemnation,
confiscation, requisition, seizure or taking of any asset or right of a Loan
Party for which the Net Cash Proceeds do not in the aggregate exceed $250,000 in
any Fiscal Year, (c) the sale of Inventory or Product of any Loan Party in the
ordinary course of business, (d) any issuance of Equity Interests by Borrower,
(e) the sale of worn-out or obsolete equipment of such Loan Party, and (f) the
Renova Disposition.



[Keystone] Credit Agreement- 6 - 

 

Excluded Taxes has the meaning set forth in Section 3.1(a).

Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties (and related
contributions to be made on behalf of such employees to health and benefit
plans) plus balances for outstanding checks for compensation and such
contributions from prior periods; (ii) constituting employee withholding
accounts and contain only funds deducted from pay otherwise due to employees for
services rendered to be applied toward the tax obligations of such Person or its
employees or (iii) that have aggregate cash balances not in excess of $50,000.

Existing LOC means that certain Standby Letter of Credit issued by Silicon
Valley Bank for the account of Keystone, for the benefit of N.W. Middlesex 36
Trust in the amount of Seventy Two Thousand Eight Hundred Fifty Six Dollars
($72,856.00), as the same has been, or may hereafter be, extended or otherwise
renewed from time to time; provided that the principal amount thereof shall not
be increased.

Exit Fee shall have the meaning set forth in Section 2.7(b).

Fair Valuation shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof.

FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.

FDA means the Food and Drug Administration of the United States of America.

FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.

FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.

Fiscal Quarter means a calendar quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.



[Keystone] Credit Agreement- 7 - 

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.

Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.

Guarantor means, individually and collectively, each Subsidiary of Borrower
party to the Guarantee and Collateral Agreement as of such date of
determination.

Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.

Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et
seq.), Section 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statues; (ii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as amended by
the Health Information, Technology for Economic and Clinical Health Act of 2009
(collectively, “HIPPA”), and the regulations promulgated thereunder, (iii)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii) CLIA, as amended, and all applicable requirements, regulations, and
guidance issued thereunder by the applicable Governmental Authority; (viii)
quality, safety and accreditation standards and requirements of all applicable
foreign and domestic federal, provincial or state laws or regulatory bodies;
(ix) all applicable licensure laws and regulations; (x) all applicable
professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors; and (xi) any and all other applicable health care laws (whether foreign
or domestic), regulations, manual provisions, policies and administrative
guidance, including those related to the corporate practice of medicine,
fee-splitting, state anti-kickback or self-referral prohibitions, each of
clauses (i) through (xi) as may be amended from time to time.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.



[Keystone] Credit Agreement- 8 - 

 

Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses (as defined
in the Guarantee and Collateral Agreement), internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; customer lists and customer information, the right to sue for all
past, present and future infringements of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

Indemnified Taxes has the meaning set forth in Section 3.1(a).

Intercreditor Agreement means any intercreditor or similar agreement entered
into between Agent and the lender(s) under any Approved AR Loan Facility in
accordance with Section 10.21 hereof.

Interest Expense means for any Person and its Subsidiaries for any period the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases).

Internal Rate of Return means, with respect to the Term Loan, as of any date of
determination, a return on the principal amount of the Term Loan calculated
using the XIRR function of Microsoft Excel, including in such return, any
prepayment fees paid under Section 2.8.2(b), the Exit Fee, and the Origination
Fee, any gains actually realized by Agent pursuant to any shares purchased under
the Closing Date Warrant and the Subsequent Term Loan Warrant and any costs,
indemnifications and reimbursements under the Loan Documents; provided, however,
that if Microsoft Excel is no longer available or if the Microsoft Excel
spreadsheet formulas have changed, then the Internal Rate of Return will be
calculated to arrive at an equivalent result.

Inventory has the meaning set forth in the Guarantee and Collateral Agreement.

Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition.

IP Security Agreement means the Intellectual Property Security Agreement dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.



[Keystone] Credit Agreement- 9 - 

 

IRC means the Internal Revenue Code of 1986, as amended.

IRS means the United States Internal Revenue Service.

Key Person means Michael Kehoe.

Key Person Event means, unless such actions are consented to in advance in
writing by Agent, the Key Person shall no longer serve in their respective,
current executive capacity with Borrower, unless the Key Person is replaced
within ninety (90) days with (in each case) a person of like qualification and
experience to assume the respective responsibilities of the departing Key Person
and which has been approved in writing by Agent to assume such responsibility
and capacity of the departing Key Person.

Keystone means Keystone Dental, Inc., a Delaware corporation.

Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.

Lenders has the meaning set forth in the Preamble.

LIBOR Rate means a fluctuating rate per annum equal to the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), as the offered rate for loans in Dollars for a
three (3) month period, rounded upwards, if necessary, to the nearest 1/8 of 1%.
The rate is set by the ICE Benchmark Administration as of 11:00 a.m. (London
time) as determined two (2) Business Days prior to each Payment Date, and
effective on the Payment Date immediately following such determination date. If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Agent) no longer reports the LIBOR Rate or Agent determines
in good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR-BBA (ICE) no longer exists or accurately reflects
the rate available to Agent in the London Interbank Market, Agent may select a
replacement index that approximates as near as possible such prior index.
Notwithstanding the foregoing, in no event shall the “LIBOR Rate” ever be less
than one percent (1%) per annum at any time.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan or Loans means, individually and collectively the Term Loans and any other
advances made by Agent and Lenders in accordance with the Loan Documents.

Loan Documents means this Agreement, the Notes, any Intercreditor Agreement, the
Collateral Documents, the Post-Closing Agreement and all documents, instruments
and agreements delivered in connection with the foregoing.

Loan Party means Borrower and each Guarantor.

Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.



[Keystone] Credit Agreement- 10 - 

 

Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of its payment Obligations under
any Loan Document or (c) a material and adverse effect upon any material portion
of the Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any material Loan
Document. For the avoidance of doubt, the investigation, inspection,
examination, audit or view of the operations of any Loan Party in the ordinary
course of business by any Governmental Authority shall not, in itself, be deemed
to be a Material Adverse Effect or be deemed to be an event that could or would
reasonably be expected to result in or have a Material Adverse Effect.

Material Contract has the meaning assigned in Section 5.21 hereof.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Agent a Lien on a real property interest of any Loan Party,
each as amended, restated or otherwise modified from time to time.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any member of the Controlled Group may
have any liability.

Net Cash Proceeds means, with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance and
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to such Disposition net of (i) the reasonable direct costs
relating to such Disposition (including sales commissions and legal, accounting
and investment banking fees, commissions and expenses), (ii) any portion of such
proceeds deposited in an escrow account pursuant to the documentation relating
to such Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to and receipt by the
applicable Loan Party), (iii) taxes and other governmental costs and expenses
paid or reasonably estimated by a Loan Party to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (iv) amounts required to be applied to the repayment of
any Debt (together with any interest thereon, premium or penalty and any other
amount payable with respect thereto) secured by a Lien that has priority over
the Lien, if any, of Agent on the asset subject to such Disposition and (v)
reserves for purchase price adjustments and retained liabilities reasonably
expected to be payable by the Loan Parties in connection therewith established
in accordance with GAAP (provided that upon the final determination of the
amount paid in respect of such purchase price adjustments and retained
liabilities, the actual amount of purchase price adjustments and retained
liabilities paid is less than such reserves, the difference shall, at such time,
constitute Net Cash Proceeds).

Net Sales means the gross amount billed or invoiced by Borrower and its
Subsidiaries for Services and for the sale of Products and (including products
and services ancillary thereto) to independent customers, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken, (b) amounts deducted,
repaid or credited by reason of rejections or returns of goods and government
mandated rebates, or because of chargebacks or retroactive price reductions, and
(c) taxes, tariffs, duties or other governmental charges or assessments
(including any sales, value added or similar taxes other than an income tax)
levied, absorbed or otherwise imposed on or with respect to the production,
sale, transportation, delivery or use of pharmaceutical products. A Product or
Service shall be considered sold and/or provided when billed out or invoiced. To
the extent applicable, components of Net Sales shall be determined in the
ordinary course of business in accordance with historical practice and using the
accrual method of accounting in accordance with GAAP. For the purposes of
calculating Net Sales, Lenders and Agent understand and agree that (i)
Affiliates of a Borrower shall not be regarded as independent customers and (ii)
Net Sales shall not include Products distributed for product development
purposes, including for use in pre-clinical trials.



[Keystone] Credit Agreement- 11 - 

 

Note means a promissory note substantially in the form of Exhibit C.

Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document or any other document or
instrument executed in connection herewith or therewith which are owed to any
Lender or Affiliate of a Lender, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

Origination Fee shall have the meaning set forth in Section 2.7(a).

Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).

Patents shall mean all of each Loan Party’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title and
interest in and to: (i) all patents, patent applications, inventions, invention
disclosures and improvements, and all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any political subdivision thereof, or in any other
country, and all research and development relating to the foregoing; and (ii)
the reissues, divisions, continuations, renewals, re-examinations, extensions
and continuations-in-part of any of the foregoing.

Payment Date means the forty-fifth (45th) day following the last calendar day of
each Fiscal Quarter (or the next succeeding Business Day to the extent such 45th
day is not a Business Day), commencing with August 15, 2016.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

Permit means collectively all licenses, leases, powers, permits, franchises,
certificates, authorizations and approvals.

Permitted Liens means Liens permitted by Section 7.2.



[Keystone] Credit Agreement- 12 - 

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Post-Closing Agreement means that certain Post-Closing Agreement between
Borrower and Agent dated as of the Closing Date, as the same may be modified,
amended or restated from time to time.

Prior Debt means the Debt listed on Schedule 4.1.

Pro Rata Term Loan Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which percentage represents the
aggregate percentage of the Term Loan Commitment held by such Lender, which
percentage shall be with respect to the outstanding balance of the Term Loans as
of any date of determination after the Term Loan Commitment has terminated.

Product means any products manufactured, sold, developed, tested or marketed by
Borrower or any of its Subsidiaries, including without limitation, those general
categories of products set forth on Schedule 5.18(b) (as updated from time to
time in accordance with Section 6.1.2); provided, however, that if Borrower
shall fail to comply with the obligations under Section 6.1.2 to give notice to
Agent and update Schedule 5.18(b) prior to manufacturing, selling, developing,
testing or marketing any new general category of Product, any such improperly
undisclosed Product and/or category thereof shall be deemed to be included in
this definition; and provided, further, that products manufactured by Borrower
for unaffiliated third parties shall not be deemed “Products” hereunder.

Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by a Loan Party
with any Governmental Authority, all internet domain name registrations owned by
a Loan Party, and all proprietary software owned by a Loan Party.

Renova Disposition means that certain Disposition to be made pursuant to that
certain Asset Purchase Agreement dated as of October 31, 2014 by and between
Keystone and MACK Biomedical, LLC, as amended.

Required Lenders means Lenders having an aggregate Pro Rata Term Loan Share in
excess of fifty percent (50%), collectively; provided that if there are only two
Lenders, then Required Lenders means both such Lenders (Lenders that are
Affiliates of one another being considered as one Lender for purposes of this
proviso).

Required Permit means a Permit (a) required under applicable law to the business
of Borrower or any of its Subsidiaries or necessary in the manufacturing,
importing, exporting, possession, ownership, warehousing, marketing, promoting,
sale, labeling, furnishing, distribution or delivery of goods or services under
any laws applicable to the business of Borrower or any of its Subsidiaries
(including, without limitation, any Health Care Laws) or any Drug Application
(including without limitation, at any point in time, all licenses, approvals and
permits issued by the FDA, CMS, or any other applicable Governmental Authority
necessary for the testing, manufacture, marketing or sale of any Product by any
of Borrower or its Subsidiary as such activities are being conducted by Borrower
or its Subsidiary with respect to such Product at such time), and (b) required
by any Person from which Borrower or any of its Subsidiaries have received an
accreditation.

Responsible Officer shall mean the president, vice president or secretary of a
Person, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of a Person, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent, in form and substance reasonably
acceptable to Agent.



[Keystone] Credit Agreement- 13 - 

 

Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).

Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP by
Borrower and its Subsidiaries with respect to the sale of Products or the
provision of services by independent licensees of Borrower and/or its
Subsidiaries, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, Lenders and Agent understand and agree that
Affiliates of Borrower shall not be regarded as independent licensees.

Services means services provided by Borrower or any Affiliate of Borrower to
un-Affiliated Persons, including without limitation any sales, laboratory
analysis, testing, consulting, marketing, commercialization and any other
healthcare-related services.

Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent, unmatured and unliquidated liabilities); (b)
the present fair saleable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including subordinated, disputed, contingent,
unmatured and unliquidated liabilities) as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

Subordinated Debt means (i) that certain unsecured Debt of Borrower pursuant to
the Note Purchase Agreement dated March 31, 2016 by and among Borrower and the
investors set forth on Exhibit A attached thereto in an aggregate principal
amount not to exceed $6,000,000, and (ii) any other unsecured Debt incurred by
Borrower on terms acceptable to Agent in its sole discretion and otherwise
subordinated to all of the Obligations (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Agent, in its sole discretion, entered into between Agent, Borrower, and the
other creditor).

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrower.

Subsequent Term Loan means the additional Term Loan made to the Borrower
pursuant to Section 2.2.2.



[Keystone] Credit Agreement- 14 - 

 

Subsequent Term Loan Warrant means a warrant to be issued to SWK by Borrower, in
the form attached hereto as Exhibit D, on or prior to the date of the Subsequent
Term Loan made by Lenders pursuant to Section 2.2.2.

SWK has the meaning set forth in the Preamble.

Taxes has the meaning set forth in Section 3.1(a).

Term Loan Commitment means $20,000,000.

Term Loan Maturity Date means May 20, 2021, or such earlier date on which the
Commitments terminate pursuant to Section 8.

Term Loan has the meaning set forth in Section 2.1 and shall, for the avoidance
of doubt, include the Subsequent Term Loan.

Trademarks shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) all of such Loan Party’s (or if referring to another
Person, such other Person’s) trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, all applications, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, or in any other country, and all research and development and the
goodwill of the business relating to the foregoing; (ii) all renewals thereof;
and (iii) all designs and general intangibles of a like nature.

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.

Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2              Interpretation.

(a)                In the case of this Agreement and each other Loan Document,
(a) the meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms; (b) Annex, Exhibit, Schedule and Section
references are to such Loan Document unless otherwise specified; (c) the term
“including” is not limiting and means “including but not limited to”; (d) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto, but only to the extent
such amendments, restatements and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation;
(f) this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, all
of which are cumulative and each shall be performed in accordance with its terms
and (g) this Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, Borrower, Lenders
and the other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against Borrower, Agent or Lenders
merely because of Borrower’s, Agent’s or Lenders’ involvement in their
preparation. Except where otherwise expressly provided in the Loan Documents, in
any instance where the approval, consent or the exercise of Agent’s judgment is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be (x) within the sole and absolute discretion of Agent
and/or Lenders; and (y) deemed to have been given only by a specific writing
intended for such purpose executed by Agent.



[Keystone] Credit Agreement- 15 - 

 

(b)               For purposes of converting any amount reported or otherwise
denominated in any currency other than Dollars to Dollars under or in connection
with the Loan Documents, Agent shall calculate such currency conversion via the
applicable exchange rate identified and normally published by Bloomberg
Professional Service as the applicable exchange rate as of the close of currency
trading on each trading date during the applicable period of measurement, or, if
such currency conversion deals exclusively with a particular date of
determination, as of the close of currency trading on such date of determination
(or the following trading date to the extent no currency trading took place on
such date of determination). If Bloomberg Professional Service no longer reports
such currency exchange rate, Agent shall select another nationally-recognized
currency exchange rate reporting service selected by Agent in good faith.

Section 2                   Credit Facility.

2.1              Term Loan Commitments. On and subject to the terms and
conditions of this Agreement, each Lender, severally and for itself alone,
agrees to make a multi-draw term loan to Borrower (each such loan, individually
and collectively, a “Term Loan”) in such Lender’s applicable Pro Rata Term Loan
Share of the Term Loan Commitment. A portion of the Commitments of Lenders to
make such a Term Loan shall terminate concurrently with the making of such Term
Loan on the Closing Date, such portion terminated to equal the amount of such
Term Loan, and the date of the Subsequent Term Loan, such portion terminated to
equal the amount of the Subsequent Term Loan. The Loan is not a revolving credit
facility, and therefore Term Loans which are repaid or prepaid by Borrower, in
whole or in part, may not be re-borrowed.

2.2              Loan Procedures.

2.2.1        Initial Advance.

On the Closing Date, Lenders shall advance to Borrower an amount equal to
Seventeen Million Five Hundred Thousand and No/100 Dollars ($17,500,000), upon
Borrower’s satisfaction of the conditions to closing described in Section 4 of
this Agreement.

2.2.2        Subsequent Term Loan.

During the period beginning on the Closing Date and ending March 15, 2017, so
long as (a) no Material Adverse Effect, Default or Event of Default has occurred
and is continuing, (b) the Aggregate Revenue of Borrower and its Subsidiaries
for the four (4) consecutive Fiscal Quarters most recently ended as of the date
of the advance request referenced below exceeds $47,000,000, (c) Agent shall
have received evidence reasonably acceptable to Agent of the issuance of
additional Equity Interests of Borrower after the Closing Date, on terms and
conditions reasonably satisfactory to Agent, resulting in net cash proceeds to
Borrower of not less than $2,500,000 and (d) Agent shall have received the
fully-executed Subsequent Term Loan Warrant, upon Agent’s receipt of a written
request from Borrower for a subsequent advance of the Term Loan, Lenders shall
make (1) one additional advance (within fifteen (15) days of receipt by Agent of
such written request for advance) to Borrower in the aggregate amount equal to,
but not less than, Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000).



[Keystone] Credit Agreement- 16 - 

 

2.3              Commitments Several.

The failure of any Lender to make the initial Term Loan on the Closing Date or
the Subsequent Term Loan in accordance with Section 2.2.2 above shall not
relieve any other Lender of its obligation (if any) to make a Loan on the
applicable date, but no Lender shall be responsible for the failure of any other
Lender to make any Term Loan to be made by such other Lender.

2.4              Indebtedness Absolute; No Offset; Waiver.

The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, setoff, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension, satisfaction, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deductible, reduction, termination or
modification, whether arising out of transactions concerning the Loan, or
otherwise. Without limitation to the foregoing, to the fullest extent permitted
under applicable law and notwithstanding any other term or provision contained
in this Agreement or any other Loan Document, Borrower hereby waives (and shall
cause each Loan Party to waive) (a) presentment, protest and demand, notice of
default (except as expressly required in the Loan Documents), notice of intent
to accelerate, notice of acceleration, notice of protest, notice of demand and
of dishonor and non-payment of the Obligations, (b) any requirement of diligence
or promptness on Agent’s part in the enforcement of its rights under the
provisions of this Agreement and any other Loan Document, (c) any rights, legal
or equitable, to require any marshalling of assets or to require foreclosure
sales in a particular order, (d) all notices of every kind and description which
may be required to be given by any statute or rule of law except as specifically
required hereunder, (e) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale or any portion
of the Collateral, (f) all rights of homestead, exemption, redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations in the event of foreclosure of the
Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that its liability for payment of the Loan
shall not be affected or impaired by any determination that any security
interest or lien taken by Agent for the benefit of Lenders to secure the Loan is
invalid or unperfected. Borrower acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Borrower contained in any
Loan Document that it has been fully informed with respect to, and represented
by counsel of its choice in connection with, such rights and remedies, and all
such waivers, and after such advice and consultation, has presently and actually
intended, with full knowledge of its rights and remedies otherwise available at
law or in equity, to waive or relinquish such rights and remedies to the full
extent specified in each such waiver.



[Keystone] Credit Agreement- 17 - 

 

2.5              Loan Accounting.

2.5.1        Recordkeeping.

Agent, on behalf of each Lender, shall record in its records the date and amount
of the Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.

2.5.2        Notes.

At the request of any Lender, the Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Term Loan Share and payable in
such amounts and on such dates as are set forth herein.

2.6              Payment of Interest.

2.6.1        Interest Rates.

(a)                The outstanding principal balance under the Loan shall bear
interest at a per annum rate of interest equal to the Contract Rate (as may be
adjusted from time to time in accordance with this Section 2.6.1). Whenever,
subsequent to the date hereof, the LIBOR Rate is increased or decreased (as
determined on the date that is two (2) Business Days prior to each Payment
Date), the Contract Rate, as set forth herein, shall be similarly changed
effective as of such subsequent Payment Date, without notice or demand of any
kind by an amount equal to the amount of such change in the LIBOR Rate on the
date that is two (2) Business Days prior to each Payment Date. The interest due
on the principal balance of the Loan outstanding as of any Payment Date shall be
computed for the actual number of days elapsed during the period in question on
the basis of a year consisting of three hundred sixty (360) days and shall be
calculated by determining the average daily principal balance outstanding for
each day of such period in question. The daily rate shall be equal to 1/360th
times the Contract Rate. If any statement furnished by Agent for the amount of a
payment due exceeded the actual amount that should have been paid because the
LIBOR Rate decreased and such decrease was not reflected in such statement,
Borrower shall make the payment specified in such statement from Agent and
Borrower shall receive a credit for the overpayment, which credit shall be
applied towards the next subsequent payment due hereunder. If any statement
furnished by Agent for the amount of a payment due was less than the actual
amount that should have been paid because the LIBOR Rate increased and such
increase was not reflected in such statement, Borrower shall make the payment
specified in such statement from Agent and Borrower shall be required to pay any
resulting underpayment with the next subsequent payment due hereunder.



[Keystone] Credit Agreement- 18 - 

 

(b)               Borrower recognizes and acknowledges that any default on any
payment, or portion thereof, due hereunder or to be made under any of the other
Loan Documents, will result in losses and additional expenses to Agent in
servicing the Loan, and in losses due to Lenders’ loss of the use of funds not
timely received. Borrower further acknowledges and agrees that in the event of
any such Default, Lenders would be entitled to damages for the detriment
proximately caused thereby, but that it would be extremely difficult and
impracticable to ascertain the extent of or compute such damages. Therefore,
upon the Term Loan Maturity Date and upon the occurrence and during the
existence of an Event of Default (or upon any acceleration), interest shall
automatically accrue hereunder, without notice to Borrower, at the Default Rate.
The Default Rate shall be calculated and due from the date that the Default
occurred which led to the Event of Default without regard to any grace or cure
period as may be applicable and shall be payable upon demand.

2.6.2        Payments of Interest and Principal.

Borrower shall pay to Lenders all accrued interest on the Loan in arrears on
each Payment Date, upon a prepayment of such Loan in accordance with Section 2.8
and at maturity in cash. Any partial prepayment of the Loan shall be applied in
inverse order of maturity and so shall not reduce the amount of any quarterly
principal amortization payment required pursuant to Section 2.9.1 (but this
shall not be construed as permitting any partial prepayment other than as may be
expressly permitted elsewhere in this Agreement).

2.7              Fees.

(a)                Origination Fee. Borrower shall pay to SWK, for its own
account, a fee (the “Origination Fee”) in the amount of $300,000, which
Origination Fee shall be deemed fully earned and non-refundable on the Closing
Date.

(b)               Exit Fee. Upon the earlier to occur of (i) the Term Loan
Maturity Date, or (ii) full repayment of the Loan and all other Obligations,
whether as a result of the application of Net Cash Proceeds from any
Disposition, the contractual acceleration of the Loan hereunder, an acceleration
of the Loan by Agent in accordance with this Agreement or otherwise, Borrower
shall pay an exit fee to Agent, for the benefit of Lenders, in an amount equal
to four percent (4.0%) multiplied by the aggregate principal amount of all Term
Loans advanced hereunder.

2.8              Prepayment.

2.8.1        Mandatory Prepayment. Borrower shall prepay the Obligations (which
shall include any amounts that would otherwise be due and payable on such date
had Borrower voluntarily prepaid the Obligations pursuant to Section 2.8.2 (as
it relates to any such mandatory prepayment on or after the first anniversary of
the Closing Date) or Section 2.8.3 (as it relates to any such mandatory
prepayment prior to the first anniversary of the Closing Date)) until paid in
full within two (2) Business Days after the receipt by a Loan Party of any Net
Cash Proceeds from any Disposition, in an amount equal to such Net Cash
Proceeds; provided that (a) with respect to any Disposition described in clauses
(a), (b) or (c) of the definition thereof, no such prepayment shall be required
to the extent the proceeds from such Disposition are applied within one-hundred
eighty (180) days of such Disposition to replace such assets to be used in the
business of Borrower and the Subsidiaries, and (b) with respect to any
Disposition resulting from any loss, destruction, damage, condemnation,
confiscation, requisition, seizure or taking, no such prepayment shall be
required to the extent the proceeds from such Disposition are applied within
one-hundred eighty (180) days of such Disposition to replace the assets in
question or to repair or reconstruct damaged property or property affected by
such loss, destruction, damage, condemnation, confiscation, requisition, seizure
or taking.



[Keystone] Credit Agreement- 19 - 

 

2.8.2        Voluntary Prepayment.

(a)                Subject to clause (b) below and Section 2.8.3 hereof,
Borrower may, on or after the first anniversary of the Closing Date and from
time to time thereafter, on at least five (5) Business Days’ written notice or
telephonic notice (followed on the same Business Day by written confirmation
thereof) to Agent (which shall promptly advise each Lender thereof) not later
than 12:00 noon Dallas time on such day, prepay the Term Loan and all related
Obligations in whole or in part. Such notice to Agent shall specify the amount
and proposed date of such prepayment, and the application of such amounts to be
prepaid shall be applied in accordance with Section 2.9.1(b) or 2.10.2 (as
applicable). Any such partial prepayment shall be in an amount equal to $500,000
or a higher integral multiple of $100,000. For avoidance of doubt, permitted
payments under this Section 2.8.2 are independent of and in addition to
Revenue-Based Payments that are credited toward the principal of the Loans under
Section 2.9.1(b).

(b)               If Borrower makes any prepayment of the Term Loan under clause
(a) (and not, for the avoidance of doubt, under Section 2.8.3), it shall pay to
Agent, for the benefit of Lenders, the following amounts (in addition to any
such prepayment of the Term Loan and related Obligations) on the date of such
prepayment: (i) if such prepayment is made on or after the first anniversary of
the Closing Date but prior to the second anniversary of the Closing Date, three
percent (3%) of the aggregate amount of the Term Loan so prepaid; (ii) if such
prepayment is made on or after the second anniversary of the Closing Date but
prior to the third anniversary of the Closing Date, two percent (2%) of the
aggregate amount of the Term Loan so prepaid; (iii) if such prepayment is made
on or after the third anniversary of the Closing Date but prior to the fourth
anniversary of the Closing Date, one percent (1%) of the aggregate amount of the
Term Loan so prepaid; and (iv) if such prepayment is made on or after the fourth
anniversary of the Closing Date, zero percent (0%) of the aggregate amount of
the Term Loan so prepaid.

(c)                Notwithstanding anything set forth herein or in any other
Loan Documents to the contrary, any prepayment of the Loans other than via the
application of Revenue-Based Payments made pursuant to Section 2.9.1 or Section
2.10.2, as applicable, or prepayments in accordance with Section 2.8.1 or
Section 2.8.3 shall be limited and governed by this Section 2.8.2.

2.8.3        Change of Control. Upon a Change of Control, Borrower shall
immediately, unless otherwise Agreed to by Agent in its sole discretion, prepay
the outstanding principal balance of the Term Loan; provided that such
prepayment shall equal the sum of the outstanding principal balance of the Term
Loan and all other outstanding Obligations (subject to the limitations set forth
in this Section 2.8.3), plus (a) a prepayment fee (the “Change of Control
Prepayment Fee”) calculated as the additional amount that would be needed to be
paid such that the sum of (1) such Change of Control Prepayment Fee, plus (2)
the aggregate payments actually made in cash to all Lenders on or prior to such
date in respect of the principal amount of the Term Loan, including without
limitation any prepayment fees under Section 2.8.2(b), the Exit Fee and the
Origination Fee, plus (3) without duplication of clause (2), all Revenue-Based
Payments actually made in cash to all Lenders on or prior to such date
(excluding, for the avoidance of doubt, in each case, any amounts paid in
respect of any interest accrued at the Default Rate and any other costs,
indemnifications or reimbursements hereunder), plus (4) any gains actually
realized by Agent pursuant to any shares purchased under the Closing Date
Warrant and the Subsequent Term Loan Warrant results in (A) if such prepayment
occurs prior to the first anniversary of the Closing Date, an amount equal to
one and seventeen hundredth (1.17) times the aggregate amount advanced by
Lenders pursuant to Section 2.2 hereof on or prior to such date or (B) if such
prepayment occurs on or after the first anniversary of the Closing Date but
prior to the second anniversary of the Closing Date, an Internal Rate of Return
for each Lender on the Term Loan of seventeen percent (17%) or (b) if such
prepayment occurs on or after the second anniversary of the Closing Date, the
prepayment fee that would otherwise be due and payable upon a prepayment made
pursuant to Section 2.8.2(b) on such date of determination, if any. Any
prepayment made under this Section 2.8.3 shall be applied in the order set forth
in Section 2.9.1(b). For the avoidance of doubt, each of the Closing Date
Warrant and Subsequent Term Loan Warrant shall be terminated, according to its
terms upon a prepayment of the loan prior to the second anniversary of the
Closing Date pursuant to this Section 2.8.3.



[Keystone] Credit Agreement- 20 - 

 

2.9              Repayment of Term Loan.

2.9.1        Revenue-Based Payment.

(a)                During the period commencing on the date hereof until the
Obligations are Paid in Full, Borrower promises to pay to Agent, for the account
of each Lender according to its Pro Rata Term Loan Share, an amount based on a
percentage of the aggregate of Net Sales, Royalties and any other income or
revenue recognized by Borrower and/or its Subsidiary, on a consolidated basis,
in accordance with GAAP (collectively, the “Aggregate Revenue”) in each Fiscal
Quarter (the “Revenue-Based Payment”), which will be applied to the Obligations
as provided in clause (b) below. The Revenue-Based Payment with respect to each
Fiscal Quarter shall be payable on the Payment Date next following the end of
such Fiscal Quarter. Commencing with the Fiscal Quarter beginning April 1, 2016,
the Revenue-Based Payment with respect to each Fiscal Quarter shall be equal to:

(i) the aggregate Revenue-Based Payments payable from January 1 of the Fiscal
Year of which such Fiscal Quarter is part through the end of such Fiscal
Quarter, calculated as the sum of:

                                                             
(A)                        Twelve percent (12.00%) of Aggregate Revenue up to
and including $40,000,000 in such Fiscal Year; plus

                                                             
(B)                        Ten percent (10.0%) of Aggregate Revenue greater than
$40,000,000 up to and including $55,000,000 in such Fiscal Year; plus

                                                             
(C)                        Five percent (5.00%) of Aggregate Revenue greater
than $55,000,000 in such Fiscal Year;

Minus

(ii) the amount of Revenue-Based Payments, if any, made with respect to prior
Fiscal Quarters in such Fiscal Year; provided that the Revenue-Based Payment is
payable solely upon Aggregate Revenue in a given Fiscal Year, and will not be
calculated on a cumulative, year-over-year basis.

(b)               So long as no Event of Default has occurred and is continuing
and until the Obligations have been Paid in Full, each Revenue-Based Payment on
each Payment Date will be applied in the following priority:

(i)                 FIRST, to the payment of all fees, costs, expenses and
indemnities due and owing to Agent pursuant to Sections 2.7, 3.1, 3.2, 6.3(d),
10.4 and/or 10.5 under this Agreement or otherwise pursuant to the Collateral
Documents, and any other Obligations owing to Agent in respect of sums advanced
by Agent to preserve or protect the Collateral or to preserve or protect its
security interest in the Collateral;

(ii)               SECOND, to the payment of all fees, costs, expenses and
indemnities due and owing to Lenders in respect of the Loans and Commitments
pursuant to Sections 2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this
Agreement or otherwise pursuant to the Collateral Documents, pro rata based on
each Lender’s Pro Rata Term Loan Share, until Paid in Full;



[Keystone] Credit Agreement- 21 - 

 

(iii)             THIRD, to the payment of all accrued but unpaid interest in
respect of the Loans as of such Payment Date, pro rata based on each Lender’s
Pro Rata Term Loan Share, until Paid in Full;

(iv)             FOURTH, as it relates to each Payment Date on or after the
Payment Date occurring in May, 2018, to the payment of all principal of the
Loans, pro rata based on each Lender’s Pro Rata Term Loan Share, up to an
aggregate amount of (a) $500,000 on any such Payment Date occurring in May,
2018, August, 2018 or November, 2018 (b) $1,000,000 on any such Payment Date
occurring in February, 2019 or any Payment Date thereafter;

(v)               FIFTH, all remaining amounts to the Borrower.

In the event that the amounts distributed under Section 2.9.1(b) on any Payment
Date are insufficient for payment of the amounts set forth in Section
2.9.1(b)(i) through (iii) for such Payment Date, Borrower shall pay an amount
equal to the extent of such insufficiency within five (5) Business Days of
request by Agent. For the avoidance of doubt, at all times prior to the Payment
Date in May, 2018, Borrower shall only be required to pay Revenue-Based Payments
to the extent of amounts owing under clauses (i), (ii), and (iii) above on each
such Payment Date prior to May, 2018.

(c)                In the event that Borrower makes any adjustment to Aggregate
Revenue after it has been reported to Agent, and such adjustment results in an
adjustment to the Revenue-Based Payment due to the Lenders pursuant to this
Section 2.9.1, Borrower shall so notify Agent and such adjustment shall be
captured, reported and reconciled with the next scheduled report and payment of
Revenue-Based Payment hereunder. Notwithstanding the foregoing, Agent and
Borrower shall discuss and agree on the amount of any such adjustment prior to
it being given effect with respect to future Revenue-Based Payments.

2.9.2        Principal.

Notwithstanding the foregoing, the outstanding principal balance of the Term
Loans and all other Obligations then due and owing shall be Paid in Full on the
Term Loan Maturity Date.

2.10          Payment.

2.10.1    Making of Payments.

Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, interest, fees and other amounts, shall be made in
immediately-available funds, via wire transfer as directed by Agent in writing,
not later than 1:00 p.m. Dallas time on the date due, and funds received after
that hour shall be deemed to have been received by Agent on the following
Business Day. Not later than two (2) Business Days prior to each Payment Date,
Agent shall provide to Borrower and each Lender a quarterly statement with the
amounts payable by Borrower to Agent on such Payment Date in accordance with
Section 2.9.1(b) hereof, which shall include, for additional clarity, Agent’s
calculation of the Revenue-Based Payment for the prior Fiscal Quarter, which
statement shall be binding on Borrower absent manifest error, and Borrower shall
be entitled to rely on such quarterly statement in relation to its payment
obligations on such Payment Date.



[Keystone] Credit Agreement- 22 - 

 

2.10.2    Application of Payments and Proceeds Following an Event of Default.

Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the order and priority as determined by Agent in its sole
discretion.

2.10.3    Set-off.

Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists, Agent and each
Lender may, to the fullest extent permitted by applicable law, apply to the
payment of any Obligations of Borrower hereunder then due, any and all balances,
credits, deposits, accounts or moneys of Borrower then or thereafter with Agent
or such Lender. Notwithstanding the foregoing, no Lender shall exercise any
rights described in the preceding sentence without the prior written consent of
Agent.

2.10.4    Proration of Payments.

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of
or interest on any Loan, but excluding any payment pursuant to Section 3.1, 3.2,
10.5 or 10.8) in excess of its applicable Pro Rata Term Loan Share of payments
and other recoveries obtained by all Lenders on account of principal of and
interest on such Term Loan then held by them, then such Lender shall purchase
from the other Lenders such participations in the Loans held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

Section 3                   Yield Protection.

3.1              Taxes.

(a)                All payments of principal and interest on the Loans and all
other amounts payable hereunder by or on behalf of Borrower to or for the
account of Agent or any Lender shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, property
or franchise taxes and other taxes, fees, duties, levies, withholdings or other
similar charges imposed by any Governmental Authority that is a taxing authority
(“Taxes”), excluding (i) taxes imposed on or measured by Agent’s or any Lender’s
net income (however denominated) or gross profits, and franchise taxes, imposed
by any jurisdiction (or subdivision thereof) under the laws of which Agent or
such Lender is organized or in which Agent or such Lender conducts business or,
in the case of any Lender, in which its applicable lending office is located,
(ii) any branch profit taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which Agent or a Lender is
located or conducts business; (iii) in the case of any Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
lending office; (iv) in the case of any U.S. Lender, any United States federal
backup withholding tax; and (v) taxes imposed under FATCA (items in clauses (i)
through (v), “Excluded Taxes”, and all Taxes other than Excluded Taxes,
“Indemnified Taxes”). If any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower shall: (w) make such
withholding or deduction; (x) pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted; (y) as
promptly as practicable forward to Agent the original or a certified copy of an
official receipt or other documentation reasonably satisfactory to Agent
evidencing such payment to such Governmental Authority; and (z) if the
withholding or deduction is with respect to Indemnified Taxes, pay to Agent for
the account of Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender will equal the full
amount such Lender would have received had no such withholding or deduction of
Indemnified Taxes been required. To the extent that any amounts shall ever be
paid by Borrower in respect of Indemnified Taxes, such amounts shall, for
greater certainty, be considered to have accrued and to have been paid by
Borrower as interest on the Loans.



[Keystone] Credit Agreement- 23 - 

 

(b)               Borrower shall indemnify Agent and each Lender for any
Indemnified Taxes paid by Agent or such Lender, as applicable, on or with
respect to any payment by or on account of any obligation of Borrower hereunder,
and any additions to Tax, penalties and interest paid by Agent or such Lender
with respect to such Indemnified Taxes; provided that Borrower shall not have
any obligation to indemnify any party hereunder for any Indemnified Taxes or
additions to Tax, penalties or interest with respect thereto that result from or
are attributable to such party’s own gross negligence or willful misconduct.
Payment under this Section 3.1(b) shall be made within thirty (30) days after
the date Agent or the Lender, as applicable, makes written demand therefor;
provided, however, that if such written demand is made more than one-hundred
eighty (180) days after the earlier of (i) the date on which Agent or the
Lender, as applicable, pays such Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto and (ii) the date on which the
applicable Governmental Authority makes written demand on Agent or such Lender,
as applicable, for payment of such Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto, then Borrower shall not be obligated
to indemnify Agent or such Lender for such Indemnified Taxes or additions to
Tax, penalties or interest with respect thereto.

(c)                Each Foreign Lender that is a party hereto on the Closing
Date or becomes an assignee of an interest under this Agreement under Section
10.8.1 after the Closing Date (unless such Lender was already a Lender hereunder
immediately prior to such assignment) shall deliver to Borrower and Agent on or
prior to the date on which such Foreign Lender becomes a party to this
Agreement:

(i)                 Two duly completed and executed originals of IRS Form W-8BEN
(or IRS Form W-8BENE) claiming exemption from withholding of Taxes under an
income tax treaty to which the United States of America is a party;

(ii)               two duly completed and executed originals of IRS Form W-8ECI;

(iii)             a certificate in form and substance reasonably satisfactory to
Agent and Borrower claiming entitlement to the portfolio interest exemption
under Section 881(c) of the IRC and certifying that such Foreign Lender is not
(x) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC, or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRC, together with two duly completed and executed originals
of IRS Form W-8BEN (or IRS Form W-8BENE); or

(iv)             if the Foreign Lender is not the beneficial owner of amounts
paid to it hereunder, two duly completed and executed originals of IRS Form
W-8IMY, each accompanied by a duly completed and executed IRS Form W-8ECI, IRS
Form W-8BEN (or IRS Form W-8BENE), IRS Form W-9 or a portfolio interest
certificate described in clause (iii) above from each beneficial owner of such
amounts claiming entitlement to exemption from withholding or backup withholding
of Taxes.



[Keystone] Credit Agreement- 24 - 

 

Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to Tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).

(d)               Without limiting the foregoing, each Lender shall timely
comply with any certification, documentation, information or other reporting
necessary to establish an exemption from withholding under FATCA and shall
provide any documentation reasonably requested by Borrower or Agent sufficient
for Borrower and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such applicable reporting
requirements.

(e)                If Agent or a Lender determines that it is entitled to or has
received a refund of any Taxes for which it has been indemnified by Borrower (or
another Loan Party) or with respect to which Borrower (or another Loan Party)
shall have paid additional amounts pursuant to this Section 3.1, it shall
promptly notify Borrower of such refund, and promptly make an appropriate claim
to the relevant Governmental Authority for such refund (if it has not previously
done so). If Agent or a Lender receives a refund (whether or not pursuant to
such claim) of such Taxes, it shall promptly pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Loan Parties under this Section 3.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of Agent or such Lender, agrees to repay to Agent or such Lender the amount paid
over to Borrower in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 3.1(e) shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to
Borrower or any other Person or to alter its internal practices or procedures
with respect to the administration of Taxes.

(f)                Each Lender shall severally indemnify Borrower for any
Excluded Taxes attributable to such Lender and any additions to Tax, penalties
and interest with respect to such Excluded Taxes that are paid by Borrower with
respect to a payment hereunder.

3.2              Increased Cost.

(a)                If, after the Closing Date, the adoption of, or any change
in, any applicable law, rule or regulation, or any change in the interpretation
or administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof (provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be considered a change in applicable law, regardless of the date
enacted, adopted or issued), or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Closing Date
of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
FRB), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its ability to make loans based on the
LIBOR Rate or its obligation to make loans based on the LIBOR Rate; and the
result of anything described in clauses (i) and (ii) above is to increase the
cost to (or to impose a cost on) such Lender of making or maintaining any loan
based on the LIBOR Rate, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), and without duplication of other payment obligations of Borrower
hereunder (including pursuant to Section 3.1), Borrower shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is one-hundred eighty (180) days prior to the date on which
such Lender first made demand therefor; provided that if the event giving rise
to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
For the avoidance of doubt, this clause (a) will not apply to any such increased
costs or reductions resulting from Taxes, as to which Section 3.1 shall govern.



[Keystone] Credit Agreement- 25 - 

 

(b)               If any Lender shall reasonably determine that any change after
the Closing Date in, or the adoption or phase-in after the Closing Date of, any
applicable law, rule or regulation regarding capital adequacy, or any change
after the Closing Date in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive issued after the
Closing Date regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, within five (5) Business Days of
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is one-hundred eighty (180) days prior to the date on
which such Lender first made demand therefor; provided that if the event giving
rise to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.

(c)                Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering its Loans, becomes aware of
the occurrence of an event or the existence of a condition that would entitle
such Lender to receive payments under this Section 3.2, it will, to the extent
not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts to (i) make, issue,
fund or maintain its Loans through another office of such Lender, or (ii) take
such other measures as such Lender may deem reasonable, if as a result thereof
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to this Section 3.2 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided that such Lender will not
be obligated to utilize such other office pursuant to this clause (c) unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above.  A certificate as to
the amount of any such expenses payable by Borrower pursuant to this clause (c)
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.



[Keystone] Credit Agreement- 26 - 

 

3.3              Funding Losses.

Borrower hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the amount being claimed,
a copy of which shall be furnished to Agent), Borrower will indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain the Term Loans subject to the LIBOR Rate, as reasonably determined by
such Lender, as a result of (a) any payment or prepayment of any Term Loan of
such Lender on a date other than the Term Loan Maturity Date or (b) any failure
of Borrower to borrow any Loan on a date specified therefor in a notice of
borrowing pursuant to this Agreement. For the purposes of this Section 3.3, all
determinations shall be made as if such Lender had actually funded and
maintained each Term Loan through the purchase of deposits having a maturity
corresponding to the Loan and bearing an interest rate equal to the LIBOR Rate
during such period of time being measured.

3.4              Manner of Funding; Alternate Funding Offices.

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make any Term Loan by causing any branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement (other than Section 3.1) such Loan shall be
deemed to have been made by such Lender and the obligation of Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.

3.5              Conclusiveness of Statements; Survival.

Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.

Section 4                   Conditions Precedent.

The obligation of each Lender to make its Loan hereunder is subject to the
following conditions precedent, each of which shall be reasonably satisfactory
in all respects to Agent.

4.1              Prior Debt.

The Prior Debt has been (or concurrently with the initial borrowing will be)
paid in full and all related Liens have been (or concurrently with the initial
borrowing will be) released.

4.2              Delivery of Loan Documents.

Borrower shall have delivered the following documents (and, as applicable, duly
executed and dated the Closing Date or an earlier date satisfactory to Agent):

(a)                Loan Documents. The Loan Documents to which any Loan Party is
a party, each duly executed by a Responsible Officer of each Loan Party and the
other parties thereto (except Agent and the Lenders), and (ii) each other Person
(except Agent and the Lenders) shall have delivered to Agent and Lenders the
Loan Documents to which it is a party, each duly executed and delivered by such
Person and the other parties thereto (except Agent and the Lenders).



[Keystone] Credit Agreement- 27 - 

 

(b)               Financing Statements. Properly completed Uniform Commercial
Code financing statements and other filings and documents required by law or the
Loan Documents to provide Agent, for the benefit of Lenders, perfected first
priority Liens in the Collateral to the extent a security interest can be
perfected by the filing of such financing statements.

(c)                Lien Searches. Copies of Uniform Commercial Code, foreign,
state and county search reports listing all effective financing statements filed
and other Liens of record against any Loan Party, with copies of any financing
statements and applicable searches of the records of the U.S. Patent and
Trademark Office performed with respect to each Loan Party, all in each
jurisdiction reasonably determined by Agent.

(d)               [Reserved].

(e)                Payoff; Release. Payoff letters with respect to the repayment
in full of all Prior Debt, termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing or authorization to file the same.

(f)                Authorization Documents. For each Loan Party, such Person’s
(i) charter (or similar formation document), certified by the appropriate
Governmental Authority, if applicable, (ii) good standing certificates in its
jurisdiction of incorporation (or formation) and in each other jurisdiction
reasonably requested by Agent, in each case, if applicable, (iii) bylaws (or
similar governing document), (iv) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby, and (v) signature and incumbency certificates
of its officers executing any of the Loan Documents, all certified by its
secretary or an assistant secretary (or similar officer) as being in full force
and effect without modification, in form and substance reasonably satisfactory
to Agent.

(g)                Closing Certificate. A certificate executed by a Responsible
Officer of Borrower, which shall constitute a representation and warranty by
Borrower as of the Closing Date that the conditions contained in Sections 4.5,
4.8, 4.9 and 4.10 have been satisfied.

(h)               Opinions of Counsel. Opinions of counsel for each Loan Party
regarding certain closing matters, and Borrower hereby requests such counsel to
deliver such opinions and authorizes Agent and Lenders to rely thereon.

(i)                 Insurance. Certificates or other evidence of insurance in
effect as required by Section 6.3(c) and (d), with endorsements naming Agent as
lenders’ loss payee and/or additional insured, as applicable.



[Keystone] Credit Agreement- 28 - 

 

(j)                 Solvency Certificate. Agent shall have received a
certificate of the chief financial officer (or, in the absence of a chief
financial officer, the chief executive officer or manager) of Borrower, in his
or her capacity as such and not in his or her individual capacity, in form and
substance reasonably satisfactory to Agent, certifying (i) that Borrower and its
Subsidiaries, on a consolidated basis, are Solvent after giving effect to the
transactions and the indebtedness contemplated by the Loan Documents, and (ii)
as to Borrower’s and its Subsidiaries’, on a consolidated basis, financial
resources and anticipated ability to meet their obligations and liabilities as
they become due, to the effect that as of the Closing Date, and after giving
effect to such transaction and indebtedness: (A) the assets of Borrower and its
Subsidiaries, on a consolidated basis, at a Fair Valuation, exceed the total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of Borrower and its Subsidiaries, on a consolidated basis, and (B)
no unreasonably small capital base with which to engage in its anticipated
business exists with respect to Borrower and its Subsidiaries on a consolidated
basis.

(k)               Financials. The financial statements, projections and pro
forma balance sheet described in Section 5.4.

(l)                 [Reserved].

(m)             Consents. Evidence that all necessary consents, permits and
approvals (governmental or otherwise) required for the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party have
been duly obtained and are in full force and effect.

(n)               Other Documents. Such other certificates, documents and
agreements as Agent or any Lender may reasonably request.

4.3              Fees. The Lenders and Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), required to be
paid under the Loan Documents on or before the Closing Date. All such amounts
will be paid with proceeds of the initial advance of the Term Loan and any
previous expense deposits made with Agent on or before the Closing Date and will
be reflected in the funding instructions given by Borrower to Agent on or before
the Closing Date.

4.4              Warrants. Agent shall have received the fully executed Closing
Date Warrant.

4.5              Representations, Warranties, Defaults. As of the Closing Date,
after giving effect to the making of the Loans, (a) all representations and
warranties of Borrower set forth in any Loan Document shall be true and correct
in all material respects as if made on and as of the Closing Date (except for
representations and warranties that specifically refer to an earlier date, which
shall be true and correct in all material respects as of such earlier date) and
(b) no Default or Event of Default shall exist. The acceptance of the Term Loans
by Borrower shall be deemed to be a certification by Borrower that the
conditions set forth in this Section 4.5 have been satisfied.

4.6              Diligence. Agent and Lenders shall have completed their due
diligence review of the Loan Parties and their Subsidiaries, their assets,
business, obligations and the transactions contemplated herein, the results of
which shall be satisfactory in form and substance to Lenders, including, without
limitation, (i) an examination of (A) Borrower’s projected Aggregate Revenue for
such periods as required by Lenders, (B) such valuations of Borrower and its
assets as Lenders shall require and (C) the terms and conditions of all
obligations owed by Borrower deemed material by Lenders, the results of which
shall be satisfactory in form and substance to Lenders and (D) background checks
with respect to the officers of Borrower; (ii) an examination of the Collateral,
the financial statements and the books, records, business, obligations,
financial condition and operational state of Borrower, and Borrower shall have
demonstrated to Lender’s satisfaction, in its sole discretion, that (x) no
operations of Borrower are the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lenders, in their sole discretion, and (y) Borrower
has no liabilities or obligations (whether contingent or otherwise) that are
deemed material by Lenders, in their reasonable discretion.



[Keystone] Credit Agreement- 29 - 

 

4.7              Corporate Matters. All corporate and other proceedings,
documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents (including, but not limited to,
those relating to corporate and capital structures of Borrower) shall be
satisfactory to Lenders in their sole discretion.

4.8              No Felonies or Indictable Offenses. No Loan Party nor, to
Borrower’s knowledge, any of their respective Affiliates nor any of their
officers or key management personnel shall have been charged with or be under
active investigation for a felony crime.

4.9              No Material Adverse Effect. There shall not be any Debt or
material obligations (other than those otherwise set forth in the Schedules to
this Agreement) of any nature with respect to any Loan Party which could
reasonably be likely to have a Material Adverse Effect.

4.10          Minimum Capital Raise. Borrower shall have issued additional
Equity Interests, on terms and conditions satisfactory to Agent, resulting in
net cash proceeds to Borrower of not less than $5,000,000, it being agreed that
all equity capital raised from March 30, 2016 through the date hereof and used
to repay the Prior Debt shall be included in determining whether this condition
has been satisfied.

Section 5                   Representations and Warranties.

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make Loans hereunder, Borrower represents and warrants to Agent and Lenders,
as of the Closing Date and the date of the Subsequent Term Loan made by Lenders
pursuant to Section 2.2.2 (provided that as of such date any Schedules
referenced herein may be updated such that the representations and warranties
relating to such Schedules shall be true and correct in all material respects)
that:

5.1              Organization.

Each Loan Party is validly existing and in good standing under the laws of its
state or country of jurisdiction as set forth on Schedule 5.1, and is duly
qualified to do business in each jurisdiction set forth on Schedule 5.1, which
are all of the jurisdictions in which failure to so qualify could reasonably be
likely to have or result in a Material Adverse Effect.

5.2              Authorization; No Conflict.

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, to borrow or guaranty monies hereunder, as applicable, and
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by Loan Parties of this Agreement and the
other Loan Document to which it is a party, as applicable, and the transactions
contemplated therein, do not and will not (a) require any consent or approval of
any Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of applicable law (including any Health Care Law), (ii) the charter, by-laws or
other organizational documents of such Loan Party or (iii) (except as it relates
to the documents governing the Prior Debt, each of which will be terminated
and/or paid on the Closing Date) any Material Contract, or any judgment, order
or decree, which is binding upon any Loan Party or any of its properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of Agent created pursuant to the
Collateral Documents).



[Keystone] Credit Agreement- 30 - 

 

5.3              Validity; Binding Nature.

Each of this Agreement and each other Loan Document to which any Loan Party is a
party, as applicable, is the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity and concepts of
reasonableness.

5.4              Financial Condition.

(a)                The unaudited consolidated financial statements of Borrower
for the Fiscal Year 2015, copies of each of which have been delivered pursuant
hereto, were prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial condition of Borrower as at such dates and
the results of its operations for the periods then ended.

(b)               The consolidated financial projections (including an operating
budget and a cash flow budget) of Borrower for the period ending December 31,
2020 delivered to Agent and Lenders on or prior to the Closing Date (i) were
prepared by Borrower in good faith and (ii) were prepared in accordance with
assumptions for which Borrower believes it has a reasonable basis, and the
accompanying consolidated and consolidating pro forma unaudited balance sheet of
Borrower as at the Closing Date, adjusted to give effect to the financings
contemplated hereby as if such transactions had occurred on such date, is
consistent in all material respects with such projections (it being understood
that the projections are not a guaranty of future performance and that actual
results during the period covered by the projections may materially differ from
the projected results therein).

5.5              No Material Adverse Change.

Since December 31, 2015, there has been no material adverse change in the
financial condition, operations, assets, business or properties of Borrower
taken as a whole.

5.6              Litigation.

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against any Loan Party that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. As of the
Closing Date, other than any liability incidental to such litigation or
proceedings, no Loan Party has any material Contingent Obligations not listed on
Schedule 7.1 or disclosed in the financial statements specified in
Section 5.4(a).

5.7              Ownership of Properties; Liens.

Borrower and each other Loan Party owns all of its material properties and
assets, tangible and intangible, of any nature whatsoever that it purports to
own (including Intellectual Property), free and clear of all Liens and charges
and claims (including infringement claims with respect to Intellectual
Property), except Permitted Liens or as set forth on Schedule 5.7.

5.8              Capitalization.

All issued and outstanding Equity Interests of Loan Parties are duly authorized,
validly issued, fully paid, non-assessable, and such securities were issued in
compliance in all material respects with all applicable state and federal laws
concerning the issuance of securities. Schedule 5.8 sets forth the authorized
Equity Interests of each Loan Party as of the Closing Date as well as all
Persons owning more than ten percent (10%) of the outstanding Equity Interests
in each such Loan Party.



[Keystone] Credit Agreement- 31 - 

 

5.9              Pension Plans.

No Loan Party has, nor to Borrower’s knowledge has any Loan Party ever had, a
Pension Plan.

5.10          Investment Company Act.

No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.

5.11          No Default.

No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document or as a result
of any Loan Party entering into the Loan Documents to which it is a party.

5.12          Margin Stock.

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.

5.13          Taxes.

Except as set forth on Schedule 5.13 hereof, each Loan Party has filed, or
caused to be filed, all federal, state, foreign and other material tax returns
and reports required by law to have been filed by it and has paid all federal,
state, foreign and other material taxes and governmental charges thereby shown
to be owing, except any such taxes or charges (a) that are not delinquent or (b)
that are being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been set aside on its
books.

5.14          Solvency.

On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds thereof, Borrower and its
Subsidiaries, on a consolidated basis, are and will be, Solvent.

5.15          Environmental Matters.

The on-going operations of Loan Parties comply in all respects with all
applicable Environmental Laws, except for non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result in
a Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations and registrations required under
any Environmental Law and necessary for its respective ordinary course
operations, and each Loan Party is in compliance with all material terms and
conditions thereof, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Neither Borrower,
any of its Subsidiaries nor any of their respective properties or operations is
subject to any outstanding written order from or agreement with any federal,
state, or local Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Substance that would reasonably be expected to result in a Material
Adverse Effect. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of any Loan Party that would reasonably be expected
to result in a Material Adverse Effect. To Borrower’s knowledge, no Loan Party
has underground storage tanks.



[Keystone] Credit Agreement- 32 - 

 

5.16          Insurance.

Loan Parties and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate, as applicable. A true and
complete listing of such insurance as of the Closing Date, including issuers,
coverages and deductibles, is set forth on Schedule 5.16.

5.17          Information.

All written information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby, taken as a whole, is,
and all written information hereafter furnished by or on behalf of Borrower to
Agent or any Lender pursuant hereto or in connection herewith, taken as a whole,
will be true and accurate in every material respect on the date as of which such
information, taken as a whole, is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in any material respect in
light of the circumstances under which made (it being recognized by Agent and
Lenders that any projections and forecasts provided by Borrower are based on
good faith estimates and assumptions believed by Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

5.18          Intellectual Property; Products and Services.

(a)                Schedule 5.18(a) (as updated from time to time in accordance
with Section 6.1.2 hereof) accurately and completely lists all of Loan Parties’
Registered Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all Intellectual Property that is necessary for
the conduct of the business of such Loan Party, without any infringement upon
the intellectual property rights of others, except as otherwise set forth on
Schedule 5.18(a) hereto.

(b)               Schedule 5.18(b) (as updated from time to time in accordance
with Section 6.1.2 hereof) accurately and completely lists all categories of
Products, all Services, and all Required Permits in relation thereto, and
Borrower has delivered to Agent a copy of all Required Permits as of the date
hereof.

(c)                With respect to any material Product or Service being tested,
manufactured, marketed, sold, and/or delivered by Loan Parties, the applicable
Loan Party has received (or the applicable, authorized third parties have
received), and such Product or Service is the subject of, all Required Permits
needed in connection with the testing, manufacture, marketing, sale, and/or
delivery of such Product or Service by or on behalf of Loan Parties as currently
conducted. No Loan Party has received any notice from any applicable
Governmental Authority, specifically including the FDA and/or CMS, that such
Governmental Authority is conducting an investigation or review (other than a
normal routine scheduled inspection) of any Loan Party’s (x) manufacturing
facilities, laboratory facilities, the processes for such Product, or any
related sales or marketing activities and/or the Required Permits related to
such Product, and (y) laboratory facilities, the processes for such Services, or
any related sales or marketing activities and/or the Required Permits related to
such Services. There are no material deficiencies or violations of applicable
laws in relation to the manufacturing, processes, sales, marketing, or delivery
of such Product or Services and/or the Required Permits related to such Product
or Services, no Required Permit has been revoked or withdrawn, nor, to the best
of Borrower’s knowledge, has any such Governmental Authority issued any order or
recommendation stating that the development, testing, manufacturing, sales
and/or marketing of such Product or Services by or on behalf of Loan Parties
should cease or be withdrawn from the marketplace, as applicable.



[Keystone] Credit Agreement- 33 - 

 

(d)               Except as set forth on Schedule 5.18(b), (A) there have been
no materially adverse clinical test results in respect of any material Product
since the date on which the applicable Loan Party acquired rights to such
Product, and (B) there have been no product recalls or voluntary product
withdrawals from any market in respect of any material Product since the date on
which the applicable Loan Party acquired rights to such Product.

(e)                No Loan Party has experienced any material failures in its
manufacturing of any Product which caused any material reduction in Products
sold.

5.19          Restrictive Provisions.

No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its operative documents which would reasonably be
expected to have a Material Adverse Effect.

5.20          Labor Matters.

No Loan Party is subject to any labor or collective bargaining agreement. There
are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of each Loan Party are not in violation in any material respect of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters. Each Loan Party has fully and timely made any and all
material social benefits and pension contributions and payments required to be
made by such Loan Party according to any applicable law or agreement.

5.21          Material Contracts.

Except for the agreements set forth on Schedule 5.21 (collectively, the
“Material Contracts”), as of the Closing Date there are no (i) employment
agreements covering the management of any Loan Party, (ii) collective bargaining
agreements or other labor agreements covering any employees of any Loan Party,
(iii) agreements for managerial, consulting or similar services to which any
Loan Party is a party or by which it is bound, (iv) agreements regarding any
Loan Party, its assets or operations or any investment therein to which such
Loan Party and any of its equity holders are a party, (v) patent licenses,
trademark licenses, copyright licenses or other lease or license agreements to
which any Loan Party is a party, either as lessor or lessee, or as licensor or
licensee (other than widely-available software subject to “shrink-wrap” or
“click-through” software licenses), (vi) distribution, marketing or supply
agreements to which any Loan Party is a party, (vii) customer agreements to
which any Loan Party is a party (in each case with respect to any agreement of
the type described in the preceding clauses (i), (iii), (iv), (v), (vi) and
(vii) requiring payment of more than $100,000 in any year), (viii) partnership
agreements pursuant to which any Loan Party is a partner, limited liability
company agreements pursuant to which any Loan Party is a member or manager, or
joint venture agreements to which any Loan Party is a party (in each case other
than the applicable Loan Parties’ organizational documents), (ix) real estate
leases, or (x) any other agreements or instruments to which any Loan Party is a
party, in each case the breach, nonperformance or cancellation of which, would
reasonably be expected to have a Material Adverse Effect.  Schedule 5.21 sets
forth, with respect to each real estate lease agreement to which any Loan Party
is a party as of the Closing Date, the address of the subject property. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to a right of termination in favor of any party to any Material
Contract (other than a Loan Party) which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.



[Keystone] Credit Agreement- 34 - 

 

5.22          Compliance with Laws; Health Care Laws.

(a)                Laws Generally. Each Loan Party is in compliance with, and is
conducting and has conducted its business and operations in material compliance
with the requirements of all applicable laws, rules, regulations, decrees,
orders, judgments, licenses and permits except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.

(b)               Health Care Laws. Without limiting the generality of clause
(a) above:

(i)                 No Loan Party is in violation of any of the Health Care
Laws, except for any such violation which would not reasonably be expected
(either individually and taken as a whole with any other violations) to have a
Material Adverse Effect.

(ii)               Each Loan Party(either directly or through one or more
authorized third parties) has (i) all licenses, consents, certificates, permits,
authorizations, approvals, franchises, registrations, qualifications and other
rights from, and has made all declarations and filings with, all applicable
Governmental Authorities and self-regulatory authorities (each, an
“Authorization”) necessary to engage in the business conducted by it, except for
such Authorizations with respect to which the failure to obtain would not
reasonably be expected to have a Material Adverse Effect, and (ii) no knowledge
that any Governmental Authority is considering limiting, suspending or revoking
any such Authorization, except where the limitation, suspension or revocation of
such Authorization would not reasonably be expected to have a Material Adverse
Effect. All such Authorizations are valid and in full force and effect and such
Loan Party is in material compliance with the terms and conditions of all such
Authorizations and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Authorizations, except where failure to
be in such compliance or for an Authorization to be valid and in full force and
effect could not reasonably be expected to have a Material Adverse Effect.

(iii)             Each Loan Party has received and maintains accreditation in
good standing and without limitation or impairment by all applicable accrediting
organizations, to the extent required by applicable law or regulation (including
any foreign law or equivalent regulation), except where the failure to be so
accredited and in good standing without limitation would not reasonably be
expected to have a Material Adverse Effect.

(iv)             Except where any of the following would not reasonably be
expected to have a Material Adverse Effect, no Loan Party has been, and has been
threatened to be, (i) excluded from U.S. health care programs pursuant to 42
U.S.C. §1320(a)7 or any related regulations, (ii) “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations, or (iii) made a party to any other action by any
Governmental Authority that may prohibit it from selling products to any
governmental or other purchaser pursuant to any federal, state or local laws or
regulations.



[Keystone] Credit Agreement- 35 - 

 

(v)               No Loan Party has received any written notice from the FDA,
CMS, or any other Governmental Authority with respect to, nor to Borrower’s best
knowledge is there, any actual or threatened investigation, inquiry, or
administrative or judicial action, hearing, or enforcement proceeding by the
FDA, CMS, or any other Governmental Authority against any Loan Party regarding
any violation of applicable law, except for such investigations, inquiries, or
administrative or judicial actions, hearings, or enforcement proceedings which,
individually and in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.23          Existing Indebtedness; Investments, Guarantees and Certain
Contracts.

Except as set forth on Schedule 7.1, no Loan Party (a) has any outstanding Debt,
except Debt under the Loan Documents, or (b) owns or holds any equity or
long-term debt investments in, or has any outstanding advances to or any
outstanding guarantees for the obligations of, or any outstanding borrowings
from, any other Person.

5.24          Affiliated Agreements.

Except as set forth on Schedule 7.7 and employment agreements entered into with
employees, managers, officers and directors from time to time in the ordinary
course of business, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party, on the one
hand, and such Loan Party’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand, and
(ii) to Borrower’s knowledge, none of the foregoing Persons are directly or
indirectly, indebted to or have any direct or indirect ownership or voting
interest in, any Affiliate of any Loan Party or any Person with which any Loan
Party has a business relationship or which competes with any Loan Party (except
that any such Persons may own equity interests in (but not exceeding two percent
(2%) of the outstanding equity interests of) any publicly traded company that
may compete with Loan Parties).

5.25          Names; Locations of Offices, Records and Collateral; Deposit
Accounts.

No Loan Party has conducted business under or used any name (whether corporate,
partnership or assumed) other than such names set forth on Schedule 5.25A. Each
Loan Party is the sole owner(s) of all of its respective names listed on
Schedule 5.25A, and any and all business done and invoices issued in such names
are such Loan Party’s sales, business and invoices. Each Loan Party maintains,
and since its formation has maintained, respective places of business only at
the locations set forth on Schedule 5.25B, and all books and records of Loan
Parties relating to or evidencing the Collateral are located in and at such
locations (other than (i) Deposit Accounts, (ii) Collateral in the possession of
Agent, for the benefit of Lenders and (iii) other locations disclosed to Agent
from time to time in writing). Schedule 7.14 lists all of Loan Parties’ Deposit
Accounts as of the Closing Date. All of the tangible Collateral is located
exclusively within the United States.

5.26          Non-Subordination.

The payment and performance of the Obligations by Loan Parties are not
subordinated in any way to any other obligations of such Loan Parties or to the
rights of any other Person.



[Keystone] Credit Agreement- 36 - 

 

5.27          Broker’s or Finder’s Commissions.

Except as set forth in Schedule 5.27, no broker’s, finder’s or placement fee or
commission will be payable to any broker or agent engaged by any Loan Party or
any of its officers, directors or agents with respect to the Loan or the
transactions contemplated by this Agreement except for fees payable to Agent and
Lenders. Borrower agrees to indemnify Agent and each Lender and hold each
harmless from and against any claim, demand or liability for broker’s, finder’s
or placement fees or similar commissions, whether or not payable by Borrower,
alleged to have been incurred in connection with such transactions, other than
any broker’s or finder’s fees payable to Persons engaged by Agent and/or
Lenders.

5.28          Anti-Terrorism; OFAC.

(a)                No Loan Party nor any Person controlling or controlled by a
Loan Party, nor, to Borrower’s knowledge, any Person having a beneficial
interest in a Loan Party, nor any Person for whom a Loan Party is acting as
agent or nominee in connection with this transaction (1) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001, Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (2) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2 of such
executive order, or (3) is a Person on the list of Specially Designated
Nationals and Blocked Persons or is in violation of the limitations or
prohibitions under any other OFAC regulation or executive order.

(b)               No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

5.29          Security Interest.

Each Loan Party has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority (subject to currently
existing Permitted Liens) security interest and Lien on the Collateral pursuant
to this Agreement and the other Loan Documents, as applicable, subject to the
following sentence. Upon the execution and delivery of this Agreement and the
other Loan Documents, and upon the filing of the necessary financing statements
and/or appropriate filings and/or delivery of the necessary certificates
evidencing an equity interest, control and/or possession, as applicable, without
any further action, Agent will have a good, valid and first priority (subject to
Permitted Liens) perfected Lien and security interest in the Collateral, for the
benefit of Lenders. Borrower is not party to any agreement, document or
instrument that conflicts with this Section 5.29.

5.30          Survival.

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of the Loan.



[Keystone] Credit Agreement- 37 - 

 

Section 6                   Affirmative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Required Lenders shall otherwise expressly consent in writing, it will:

6.1              Information.

Furnish to Agent (which shall furnish to each Lender):

6.1.1        Annual Report.

Promptly when available and in any event within one hundred twenty (120) days
after the close of each Fiscal Year: (a) a copy of the annual audited report of
Borrower and its Subsidiaries for such Fiscal Year, including therein a
consolidated balance sheet and statement of earnings and cash flows of Borrower
and its Subsidiaries as at the end of and for such Fiscal Year, certified
without qualification (except for qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by Borrower’s independent certified public accountants) by independent
auditors of recognized standing selected by Borrower and reasonably acceptable
to Agent, and (ii) a comparison of actual results for such Fiscal Year with the
budget for such Fiscal Year, each certified by the chief financial officer or
another executive officer of Borrower.

6.1.2        Interim Reports.

(a)                Promptly when available and in any event within forty-five
(45) days after the end of each Fiscal Quarter, unaudited consolidated balance
sheets of Borrower and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated statements of earnings and cash flows for such Fiscal
Quarter and for the period beginning with the first day of such Fiscal Year and
ending on the last day of such Fiscal Quarter, together with a comparison with
the corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year (which may be in preliminary
form), certified by the chief financial officer or other executive officer of
Borrower.

(b)               Together with each such quarterly report to be delivered
pursuant to Section 6.1.2(a) above, Borrower shall provide to Agent (i) a
written statement of Borrower’s management in a mutually agreed format setting
forth a summary discussion of Borrower’s financial condition, changes in
financial condition and results of operations, and (ii) updated Schedules
5.18(a) and (b) setting forth any changes to the disclosures set forth in such
schedules as most recently provided to Agent or, as applicable, a written
statement of Borrower’s management stating that there have been no changes to
such disclosures as most recently provided to Agent.

6.1.3        Revenue-Based Payment Reconciliation.

Upon Agent’s written request Borrower shall furnish to Agent, a report, in form
acceptable to Agent, reconciling the Royalties, Net Sales and all other revenue
reported by Borrower to Agent during any reporting period to the Aggregate
Revenue reported by Borrower hereunder for such period and the amount of
Revenue-Based Payment(s) made by Borrower in connection with such period(s).

6.1.4        Compliance Certificate.

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of quarterly statements pursuant to
Section 6.1.2, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of delivery and corresponding to such annual report
or such quarterly statements, and signed by the chief financial officer (or
other executive officer) of Borrower, containing a computation showing
compliance with Section 7.13 and a statement to the effect that such officer has
not become aware of any Event of Default or Default that exists or, if there is
any such event, describing it and the steps, if any, being taken to cure it.



[Keystone] Credit Agreement- 38 - 

 

6.1.5        Reports to Governmental Authorities and Shareholders.

Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with any Governmental Authority,
(b) all registration statements (or such equivalent documents) of each Loan
Party filed with any Governmental Authority and (c) all proxy statements or
other communications made to the holders of Borrower’s Equity Interests
generally.

6.1.6        Notice of Default; Litigation.

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:

(a)                the occurrence of an Event of Default;

(b)               any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Lenders which has been
instituted or, to the knowledge of Borrower, is threatened in writing against
Borrower or any other Loan Party or to which any of the properties of any
thereof is subject, which in any case would reasonably be expected to have a
Material Adverse Effect;

(c)                the institution of any steps by any member of the Controlled
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a Lien under Section 302(f)
of ERISA) or to any Multiemployer Pension Plan, or the taking of any action with
respect to a Pension Plan which could result in the requirement that Borrower or
any other Loan Party furnish a bond or other security to the PBGC or such
Pension Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of Borrower or any other Loan Party with respect to any
post-retirement welfare plan benefit, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the IRC, that any such plan is or may be terminated, or that any
such plan is or may become insolvent, in each case to the extent such event
would reasonably be expected to have a Material Adverse Effect;

(d)               any cancellation or material adverse change in any insurance
relating to Collateral maintained by Borrower or any other Loan Party;



[Keystone] Credit Agreement- 39 - 

 

(e)                any other event (including (i) any violation of any law,
including any Environmental Law, or the assertion of any Environmental Claim or
(ii) the enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect; or

(f)                to the extent that it would reasonably be expected to result
in a Material Adverse Effect (i) any suspension, revocation, cancellation or
withdrawal of an Authorization required for Borrower or any other Loan Party, is
threatened or there is any basis for believing that such Authorization will not
be renewable upon expiration or will be suspended, revoked, cancelled or
withdrawn, (ii) Borrower or any other Loan Party enters into any consent decree
or order pursuant to any Health Care Law and Regulation, or becomes a party to
any judgment, decree or judicial or administrative order pursuant to any Health
Care Law, (iii) receipt of any written notice or other written communication
from the FDA, CMS, or any other applicable Governmental Authority alleging
non-compliance with CLIA or any other applicable Health Care Law, (iv) the
occurrence of any violation of any Health Care Law by Borrower or any of the
other Loan Parties in the development or provision of Services, and record
keeping and reporting to the FDA or CMS that could reasonably be expected to
require or lead to an investigation, corrective action or enforcement,
regulatory or administrative action, (v) the occurrence of any civil or criminal
proceedings relating to Borrower or any of the other Loan Parties or any of
their respective employees, in their capacity as such, which involve a matter
within or related to the FDA’s or CMS’ jurisdiction, (vi) any officer, employee
or agent, in their capacity as such, of Borrower or any of the other Loan
Parties is convicted of any crime or has engaged in any conduct for which
debarment is mandated or permitted by 21 U.S.C. § 335a, or (vii) any officer,
employee or agent, in their capacity as such, of Borrower or any of the other
Loan Parties has been convicted of any crime or engaged in any conduct for which
such Person could be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation.

6.1.7        Management Report.

Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual or interim audit made by such auditors of the books
of Borrower or any other Loan Party.

6.1.8        Projections.

As soon as practicable, and in any event not later than forty-five (45) days
after the commencement of each Fiscal Year, financial projections on a monthly
basis of revenues and EBITDA for Borrower and the Subsidiaries for such Fiscal
Year prepared in a manner consistent with the projections delivered by Borrower
to Agent prior to the Closing Date or otherwise in a manner reasonably
satisfactory to Agent, accompanied by a certificate of a chief financial officer
(or other executive officer) of Borrower on behalf of Borrower to the effect
that (a) such projections were prepared by them in good faith, (b) Borrower
believes that it has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.

6.1.9        Updated Schedules to Guarantee and Collateral Agreement.

Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).

6.1.10    Other Information.

(a)                Promptly, upon reasonable request of Agent, copies of any
reports, statements or written materials (other than routine communications
(electronic or otherwise) between Borrower or its Affiliates and such entities
that are not material in nature) in relation to any Material Contract shall be
delivered to Agent.



[Keystone] Credit Agreement- 40 - 

 

(b)               Promptly from time to time, such other information concerning
Borrower and any other Loan Party as Agent may reasonably request in writing.

(c)                Promptly, upon receipt by Borrower, copies of all material
communication as well as other material documents received by Loan Parties or
any of their Subsidiaries from the FDA, CMS, DEA, or any other Governmental
Authority.

(d)               Promptly, upon receipt by Borrower, copies of (x) any notices
or other communications relating to any breach, default, or event of default
with respect to any Subordinated Debt or any Approved AR Loan Facility and (y)
any other modifications or amendment entered into in relation to any
Subordinated Debt or any Approved AR Loan Facility.

6.2              Books; Records; Inspections.

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time and with reasonable notice), Agent or
any representative thereof to inspect the properties and operations of Borrower
or any other Loan Party; and permit, and cause each other Loan Party to permit,
at any reasonable time and with reasonable notice (or at any time without notice
if an Event of Default exists), Agent (accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof), and to examine (and, at
the expense of Borrower or the applicable Loan Party, photocopy extracts from)
any of its books or other records; and permit, and cause each other Loan Party
to permit, (at any reasonable time and with reasonable notice) Agent and its
representatives to inspect the Collateral and other tangible assets of Borrower
or Loan Party, to perform appraisals of the equipment of Borrower or Loan Party,
and to inspect, audit, check and make copies of and extracts from the books,
records, computer data, computer programs, journals, orders, receipts,
correspondence and other data relating to any Collateral. Notwithstanding the
foregoing, so long as no Event of Default exists, such inspections and
visitations shall be conducted no more than two times per calendar year.

6.3              Conduct of Business; Maintenance of Property; Insurance.

(a)                Borrower shall, and shall cause each other Loan Party to, (i)
conduct its business in accordance with its current business practices, (ii)
engage principally in the same or similar lines of business substantially as
heretofore conducted, (iii) collect the Royalties in the ordinary course of
business, (iv) maintain all of its Collateral used or useful in its business in
good repair, working order and condition (normal wear and tear excepted and
except as may be disposed of in the ordinary course of business and in
accordance with the terms of the Loan Documents), (v) from time to time to make
all necessary repairs, renewals and replacements to the Collateral; (vi)
maintain and keep in full force and effect all material Permits and
qualifications to do business and good standing in its jurisdiction of formation
and each other jurisdiction in which the ownership or lease of property or the
nature of its business makes such Permits or qualification necessary and in
which failure to maintain such Permits or qualification could reasonably be
expected to be, have or result in a Material Adverse Effect; (vii) remain in
good standing and maintain operations in all jurisdictions in which it is
currently located, except where the failure to remain in good standing or
maintain operations would not reasonably be expected to be, have or result in a
Material Adverse Effect, and (viii) maintain, comply with and keep in full force
and effect all Intellectual Property and Permits necessary to conduct its
business, except in each case where the failure to maintain, comply with or keep
in full force and effect could not reasonably be expected to be, have or result
in a Material Adverse Effect.



[Keystone] Credit Agreement- 41 - 

 

(b)               [Reserved].

(c)                Borrower shall maintain, and cause each other Loan Party to
maintain, with responsible insurance companies, such insurance coverage as shall
be required by all laws, governmental regulations and court decrees and orders
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is (i) customarily maintained by Persons operating
in the same geographical region as Borrower that are (A) subject to CLIA and
other applicable Health Care Laws, or (B) otherwise delivering to customers
products or services similar to the Services (in each case, as determined by
Agent in its reasonable discretion), and (ii) otherwise in form, substance, and
amounts acceptable to Agent in its reasonable discretion; provided that in any
event, such insurance shall, unless the Agent otherwise agrees, insure against
all risks and liabilities of the type insured against as of the Closing Date and
shall have insured amounts no less than, and deductibles no higher than, those
amounts provided for as of the Closing Date. Upon request of Agent, Borrower
shall furnish to Agent a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by Borrower and each other Loan
Party. Borrower shall cause each issuer of an insurance policy to provide Agent
with an endorsement (x) showing Agent as a lender’s loss payee with respect to
each policy of property or casualty insurance and naming Agent as an additional
insured with respect to each policy of liability insurance promptly upon request
by Agent, (y) providing that the insurance carrier will endeavor to give at
least thirty (30) days’ prior written notice to Borrower and Agent (or ten
(10) days’ prior written notice if the Agent consents to such shorter notice)
before the termination or cancellation of the policy prior to the expiration
thereof and (z) reasonably acceptable in all other respects to Agent.

(d)               Unless Borrower provides Agent with evidence of the continuing
insurance coverage required by this Agreement, Agent (upon reasonable advance
written notice to Borrower) may purchase insurance at Borrower’s expense to
protect Agent’s and Lenders’ interests in the Collateral. This insurance shall
protect Borrower’s and each other Loan Party’s interests. The coverage that
Agent purchases shall pay any claim that is made against Borrower or any other
Loan Party in connection with the Collateral. Borrower may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
Borrower has obtained the insurance coverage required by this Agreement. If
Agent purchases insurance for the Collateral, as set forth above, Borrower will
be responsible for the reasonable costs of that insurance, including interest
and any other charges that may be imposed with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance, and
such costs of the insurance may be added to the principal amount of the Loans
owing hereunder.

6.4              Compliance with Laws; Payment of Taxes and Liabilities.

(a)                Comply, and cause each other Loan Party to comply, in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply would not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, use its commercially reasonable efforts to ensure, and cause
each other Loan Party to use its commercially reasonable efforts to ensure, that
no person who Controls a Loan Party is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations, (d) file, or cause
to be filed, all federal and state and other material tax returns and reports
required by law to be filed by any Loan Party, and (e) pay, and cause each other
Loan Party to pay, prior to delinquency, all federal and state and other
material taxes and other material governmental charges against it or any of its
property, as well as material claims of any kind which, if unpaid, could become
a Lien (other than a Permitted Lien) on any of its property; provided that the
foregoing shall not require Borrower or any other Loan Party to pay any such
tax, charge or claim so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP. For purposes of this
Section 6.4, “Control” shall mean, when used with respect to any Person, (x) the
direct or indirect beneficial ownership of fifty-one percent (51%) or more of
the outstanding Equity Interests of such Person or (y) the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.



[Keystone] Credit Agreement- 42 - 

 

6.5              Maintenance of Existence.

Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

6.6              Employee Benefit Plans.

Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $250,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.

6.7              Environmental Matters.

Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of Borrower or any other Loan Party, cause, or direct the applicable Loan
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply in all material respects with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, except to the extent the failure to do so would not be reasonably
expected to result in a Material Adverse Effect, Borrower shall, and shall cause
each other Loan Party to, comply with each valid Federal or state judicial or
administrative order requiring the performance at any real property by Borrower
or any other Loan Party of activities in response to the release or threatened
release of a Hazardous Substance.

6.8              Further Assurances.

Take, and cause each other Loan Party to take, such actions as are necessary or
as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower and each
Subsidiary of Borrower (as well as all equity interests of each Subsidiary of
Borrower) and guaranteed by all of the Subsidiaries of Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary of Borrower
acquired or created after the Closing Date), in each case including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing, (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession but excluding (i) the requirement for the Loan Parties to
execute and deliver leasehold mortgages, and (ii) any other Excluded Collateral
as defined in the Guarantee and Collateral Agreement and (c) using commercially
reasonable efforts to obtain and deliver executed Collateral Access Agreements
in relation to any foreign or domestic location where a material portion, as
determined by Agent, of the physical Collateral is held or otherwise stored from
time to time.



[Keystone] Credit Agreement- 43 - 

 

6.9              Compliance with Health Care Laws.

(a)                Without limiting or qualifying Section 6.4 or any other
provision of this Agreement, Borrower will comply, and will cause each other
Loan Party and each Subsidiary of Borrower to comply, in all material respects
with all applicable Health Care Laws relating to the operation of such Person’s
business, except where failure to comply would not reasonably be expected to
have a Material Adverse Effect.

(b)               Borrower will, and will cause each other Loan Party and each
Subsidiary to:

(i)                 Keep in full force and effect all Authorizations required to
operate such Person’s business under applicable Health Care Laws and maintain
any other qualifications necessary to conduct, arrange for, administer, provide
services in connection with or receive payment for all applicable Services,
except to the extent such failure to keep in full force and effect or maintain
would not reasonably be expected to have a Material Adverse Effect.

(ii)               Promptly furnish or cause to be furnished to the Agent, with
respect to matters that could reasonably be expected to have a Material Adverse
Effect, (w) copies of all material reports of investigational/inspectional
observations issued to and received by the Loan Parties or any of their
Subsidiaries, and issued by any Governmental Authority relating to such Person’s
business, (x) copies of all material establishment investigation/inspection
reports (including, but not limited to, FDA Form 483’s) issued to and received
by Loan Parties or any of their Subsidiaries and issued by any Governmental
Authority, and (y) copies of all material warnings and material untitled letters
as well as other material documents received by Loan Parties or any of their
Subsidiaries from the FDA, CMS, DEA, or any other Governmental Authority
relating to or arising out of the conduct applicable to the business of the Loan
Parties or any of their Subsidiaries that asserts past or ongoing non-compliance
with any Health Care Law or any other applicable foreign, federal, state or
local law or regulation of similar import and (z) notice of any material
investigation or material audit or similar proceeding by the FDA, DEA, CMS, or
any other Governmental Authority.

(iii)             Promptly furnish or cause to be furnished to the Agent, with
respect to matters that would reasonably be expected to have a Material Adverse
Effect, (in such form as may be reasonably required by Agent) copies of all
non-privileged, reports, correspondence, pleadings and other communications
relating to any matter that could lead to the loss, revocation or suspension (or
threatened loss, revocation or suspension) of any material Authorization or of
any material qualification of any Loan Party or Subsidiary; provided that any
internal reports to a Person’s compliance “hot line” which are promptly
investigated and determined to be without merit need not be reported.



[Keystone] Credit Agreement- 44 - 

 

(iv)             Promptly furnish or cause to be furnished to the Agent notice
of all material fines or penalties imposed by any Governmental Authority under
any Health Care Law against any Loan Party or any of its Subsidiaries.

(v)               Promptly furnish or cause to be furnished to the Agent notice
of all material allegations by any Governmental Authority (or any agent thereof)
of fraudulent activities of any Loan Party or any of its Subsidiaries in
relation to the provision of clinical research or related services.

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or any other protected health information, the disclosure of
which to Agent or such Lender is prohibited by any applicable law.

6.10          Cure of Violations.

If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.

6.11          [Reserved].

6.12          Payment of Debt.

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its material obligations and liabilities, except when the
amount or validity thereof is being contested in good faith by appropriate
proceedings and appropriate reserves shall have been made in accordance with
GAAP consistently applied.

6.13          Deposit Accounts.

As it relates to those certain Deposit Accounts described on Schedule 7.14
hereto that (i) do not constitute Exempt Account, (ii) do not constitute foreign
Deposit Accounts so long as the aggregate cash on deposit in all such foreign
Deposit Accounts (that do not otherwise constitute Exempt Accounts) does not
exceed €500,000 in the aggregate and (iii) are not subject to the control of the
lender(s) in relation to an Approved AR Loan Facility as of the date of such
request on or after the applicable date set forth in the Post-Closing Agreement,
Borrower shall, promptly upon Agent’s request, cause each such Deposit Account
to be subject to an Account Control Agreement reasonably acceptable to Agent.

Section 7                   Negative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:

7.1              Debt.

Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except:

(a)                Obligations under this Agreement and the other Loan
Documents;



[Keystone] Credit Agreement- 45 - 

 

(b)               Debt under any Approved AR Loan Facility; provided that the
aggregate amount at any time outstanding in relation to such Approved AR Loan
Facility shall not exceed $5,000,000;

(c)                Debt secured by Liens permitted by Section 7.2(b), Section
7.2(d), Section 7.2(e) or Section 7.2(o) and extensions, renewals and
re-financings thereof; provided that the aggregate amount of all such Debt
secured by Liens permitted under Section 7.2(d) at any time outstanding shall
not exceed $250,000;

(d)               Debt with respect to any Hedging Obligations incurred for bona
fide hedging purposes and not for speculation;

(e)                Debt (i) arising from customary agreements for
indemnification related to sales of goods, licensing of intellectual property or
adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or disposition of any business, assets or
Subsidiary of Borrower otherwise permitted hereunder, (ii) representing deferred
compensation to employees of any Loan Party incurred in the ordinary course of
business, or (iii) representing customer deposits and advance payments received
in the ordinary course of business from customers for goods purchased in the
ordinary course of business;

(f)                Debt with respect to cash management obligations and other
Debt in respect of automatic clearing house arrangements, netting services,
overdraft protection and similar arrangements, in each case incurred in the
ordinary course of business;

(g)                Debt incurred in connection with surety bonds, performance
bonds or letters of credit for worker’s compensation, unemployment compensation
and other types of social security and otherwise in the ordinary course of
business or referred to in Section 7.2(e);

(h)               Debt described on Schedule 7.1 as of the Closing Date, and any
extension or renewal thereof so long (i) as the principal amount thereof is not
increased, (ii) as the terms and conditions of such extension, renewal or
refinancing are substantially identical to the original Debt, (iii) as to such
extension or renewal, no collateral or other form of security is granted by
Borrower in connection therewith;

(i)                 Subordinated Debt;

(j)                 unsecured Debt owed to trade creditors incurred in the
ordinary course of business;

(k)               Debt under the Existing LOC; and

(l)                 unsecured Debt (which for further clarity shall exclude
accounts payable and other current liabilities incurred by Loan Parties in the
ordinary course of business), in addition to the Debt listed above, in an
aggregate outstanding amount not at any time exceeding $250,000.

7.2              Liens.

Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

(a)                Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and with respect to which no
execution or other enforcement has occurred;



[Keystone] Credit Agreement- 46 - 

 

(b)               Liens arising in the ordinary course of business (including
without limitation (i) Liens of carriers, warehousemen, mechanics, landlords and
materialmen and other similar Liens imposed by law and (ii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA that secure an amount in
excess of $250,000) or in connection with surety bonds, bids, tenders,
performance bonds, trade contracts not for borrowed money, licenses, statutory
obligations and similar obligations) for sums not overdue or being diligently
contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and with respect to which no execution or other
enforcement of which is effectively stayed;

(c)                Liens described on Schedule 7.2 as of the Closing Date (other
than Liens being released at the closing under this Agreement) and the
replacement, extension or renewal of any Lien permitted by this clause (c) upon
or in the same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount
thereof);

(d)               (i) Liens arising in connection with Capital Leases (and
attaching only to the property being leased), (ii) Liens on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring or improving such property; provided that any such Lien attaches to
such property within ninety (90) days of the acquisition or improvement thereof
and attaches solely to the property so acquired or improved, and (iii) the
replacement, extension or renewal of a Lien permitted by one of the foregoing
clauses (i) or (ii) in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof);

(e)                Liens relating to litigation bonds and attachments, appeal
bonds, judgments and other similar Liens arising in connection with any judgment
or award that is not an Event of Default hereunder;

(f)                easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Borrower or any Subsidiary;

(g)                Liens arising under the Loan Documents;

(h)               Liens securing the repayment of the Existing LOC and the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof);

(i)                 any interest or title of a licensor, sublicensor, lessor or
sublessor under any license, lease, sublicense or sublease agreement to the
extent limited to the item licensed or leased;

(j)                 (i) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection and (ii)
customary set off rights of deposit banks and securities intermediaries with
respect to deposit accounts or securities accounts maintained at such deposit
banks or securities intermediaries or which are contained in standard agreements
for the opening of an account with a bank or securities intermediary;



[Keystone] Credit Agreement- 47 - 

 

(k)               Liens arising from precautionary filings of financing
statements under the Uniform Commercial Code or similar legislation of any
applicable jurisdiction in respect of operating leases permitted hereunder and
entered into by a Loan Party in the ordinary course of business;

(l)                 Liens attaching to cash earnest money deposits in connection
with any letter of intent or purchase agreement permitted hereunder or
indemnification other post-closing escrows or holdbacks;

(m)             Liens incurred with respect to Hedging Obligations incurred for
bona fide hedging purposes and not for speculation;

(n)               Liens to secure obligations of a Loan Party to another Loan
Party;

(o)               Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods in the ordinary course
of business; and

(p)               Liens securing the Debt incurred pursuant to an Approved AR
Loan Facility in accordance with this Agreement.

7.3              Dividends; Redemption of Equity Interests.

Not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests (other than dividends
payable solely in capital stock), (b) apply any of its funds, property or assets
to the acquisition, redemption or other retirement of any Equity Interests or
other securities or interests or of any options to purchase or acquire any of
the foregoing (other than repurchases pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements, stockholder rights plans,
director or consultant stock option plans, or similar plans, provided such
repurchases do not exceed one hundred thousand dollars ($100,000) in the
aggregate per fiscal year), (c) otherwise make any payments, dividends or
distributions to any member, manager, managing member, stockholder, director or
other equity owner in such Person’s capacity as such other than in compliance
with Section 7.7 hereof, or (d) make any payment of any management, service or
related or similar fee to any Affiliate or holder of Equity Interests of
Borrower other than in compliance with Section 7.7 hereof.

7.4              Mergers; Consolidations; Asset Sales.

(a)                Not be a party to any amalgamation or any other form of
merger or consolidation, unless agreed to by Agent in its sole discretion, nor
permit any other Loan Party to be a party to any amalgamation or any other form
of merger or consolidation, other than with and into another Loan Party, unless
agreed to by Agent in its reasonable discretion.



[Keystone] Credit Agreement- 48 - 

 

(b)               Not, and not permit any other Loan Party to, sell, transfer,
dispose of, convey or lease any of its real or personal property assets or
Equity Interests, except for (i) sales of inventory in the ordinary course of
business for at least fair market value, (ii) transfers, destruction or other
disposition of obsolete or worn-out assets in the ordinary course of business,
(iii) sales and dispositions to Loan Parties, (iv) leases, licenses, subleases
and sublicenses entered into in the ordinary course of business, (v) sales and
exchanges of Cash Equivalent Investments to the extent otherwise permitted
hereunder, (vi) Liens expressly permitted under Section 7.2 and transactions
expressly permitted by Section 7.4(a) or 7.10, (vii) sales or issuances of
Equity Interests by Borrower, (viii) issuances of Equity Interests by any Loan
Party to any other Loan Party, (ix) dispositions in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of Borrower, are not material to the
conduct of the business of the Loan Parties, (x) a cancellation of any
intercompany Debt among the Loan Parties, (xi) a disposition which constitutes
an insured event or pursuant to a condemnation, “eminent domain” or similar
proceeding, (xii) sales and dispositions among Subsidiaries of Borrower, (xiii)
exchanges of existing equipment for new equipment that is substantially similar
to the equipment being exchanged and that has a value equal to or greater than
the equipment being exchanged, (xiv) the wind down, liquidation or other
disposition of all or substantially all of the assets of or Equity Interests in
Keystone Dental Europe, a French société par actions simplifiée, (xv) the Renova
Disposition and (xvi) any other sales and dispositions of assets (excluding (A)
any Equity Interests of Borrower or any Subsidiary or (B) sales of inventory
described in clause (i) above) for at least fair market value (as determined by
the Board of Directors of Borrower) so long as the net book value of all assets
sold or otherwise disposed of in any Fiscal Year does not exceed $250,000 with
respect to sales and dispositions made pursuant to this clause (xvi).

(c)                Notwithstanding any provision in this Agreement or any other
Loan Documents to the contrary, the prior consent of Agent shall not be required
in connection with the licensing or sublicensing of Intellectual Property
pursuant to collaborations, licenses or other strategic transactions with third
parties executed (i) in the ordinary course of a Loan Party’s business, (ii) on
an arms-length basis and (iii) prior to the occurrence and continuance of an
Event of Default.

7.5              Modification of Organizational Documents.

Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.

7.6              Use of Proceeds.

Use the proceeds of the Loans, solely for paying off the Prior Debt, working
capital, for fees and expenses related to the negotiation, execution, delivery
and closing of this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby and for other general business purposes of
Borrower and its Subsidiaries, and not use any proceeds of any Loan or permit
any proceeds of any Loan to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock.

7.7              Transactions with Affiliates.

Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) reasonable
compensation and indemnities to, benefits for, reimbursement of expenses of, and
employment arrangements with, officers, employees and directors in the ordinary
course of business, (ii) transactions among Loan Parties (iii) the Subordinated
Debt, and (iv) transactions pursuant to agreements in existence on the Closing
Date and set forth on Schedule 7.7.

7.8              Inconsistent Agreements.

Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
Borrower or any other Loan Party from granting to Agent and Lenders a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any other Loan Party to (i) pay
dividends or make other distributions to Borrower or any other Subsidiary, or
pay any Debt owed to Borrower or any other Subsidiary, (ii) make loans or
advances to Borrower or any other Loan Party or (iii) transfer any of its assets
or properties to Borrower or any other Loan Party, other than, in the cases of
clauses (b) and (c), (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt or to
leases and licenses permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, (D) those arising under any Loan Document or any loan documents
governing an Approved AR Loan Facility and (E) customary provisions in contracts
for the disposition of any assets; provided that the restrictions in any such
contract shall apply only to the assets or Subsidiary that is to be disposed of
and such disposition is permitted hereunder.



[Keystone] Credit Agreement- 49 - 

 

7.9              Business Activities.

Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the Closing Date and businesses
reasonably related thereto. Not, and not permit any other Loan Party to, issue
any Equity Interest other than (a) Equity Interests of Borrower that do not
require any cash dividends or other cash distributions to be made prior to the
Obligations being Paid in Full, other than repurchases pursuant to the terms of
employee stock purchase plans, employee restricted stock agreements, stockholder
rights plans, director or consultant stock option plans, or similar plans,
provided such repurchases do not exceed one hundred thousand dollars ($100,000)
in the aggregate per fiscal year, (b) any issuance by a Subsidiary to Borrower
or another Subsidiary in accordance with Section 7.4 or Section 7.10, or (c) any
issuance of directors’ qualifying shares as required by applicable law.

7.10          Investments.

Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:

(a)                The creation of any Wholly-Owned Subsidiary and contributions
by Borrower to the capital of any Wholly-Owned Subsidiary of Borrower, so long
as the recipient of any such contribution has guaranteed the Obligations and
such guaranty is secured by a pledge of all of its equity interests and
substantially all of its real and personal property, in each case in accordance
with Section 6.8;

(b)               Cash Equivalent Investments;

(c)                bank deposits in the ordinary course of business;

(d)               Investments listed on Schedule 7.10 as of the Closing Date,
together with any roll-over or reinvestment of such Investment(s);

(e)                any purchase or other acquisition by Borrower or any
Wholly-Owned Subsidiary of Borrower of the assets or equity interests of any
Subsidiary of Borrower;

(f)                transactions among Loan Parties permitted by Section 7.4;



[Keystone] Credit Agreement- 50 - 

 

(g)                Hedging Obligations permitted under Section 7.1(e);

(h)               (i) advances given to employees and directors in the ordinary
course of business and (ii) other emergency or special circumstance advances
given to employees not to exceed in the case of clauses (i) and (ii) taken
together $50,000 in the aggregate outstanding at any time;

(i)                 lease, utility and other similar deposits made in the
ordinary course of business and trade credit extended in the ordinary course of
business;

(j)                 Investments consisting of the non-cash portion of the
consideration received in respect of Dispositions permitted hereunder;

(k)               Investments in foreign Subsidiaries not to exceed the net
aggregate amount of $500,000 per year and $2,500,000 prior to the Term Loan
Maturity Date

(l)                 non-cash Investments in connection with joint ventures or
strategic alliances in the ordinary course of Borrower’s business, consisting of
the non-exclusive licensing of Intellectual Property, the development of
technology or the providing of technical support;

(m)             Investments permitted by Borrower or any Loan Party as a result
of the receipt of insurance and/or condemnation proceeds in accordance with the
Loan Documents; and

(n)               Investments (i) received as a result of the bankruptcy or
reorganization of any Person or taken in settlement of or other resolution of
claims or disputes or (ii) in securities of customers and suppliers received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and bona fide disputes with, customers and suppliers, and, in each
case, extensions, modifications and renewals thereof.

Notwithstanding the foregoing, in any case, any Loan Party (other than Borrower)
may make distributions to its parent.

7.11          Restriction of Amendments to Certain Documents.

Not, nor permit any Loan Party to, amend or otherwise modify in any material
manner, or waive any rights under, any provisions of (i) any loan documents
governing any Approved AR Loan Facility (except that the terms of any Approved
AR Loan Facility may be amended, modified or otherwise waived to the extent not
prohibited under the applicable Intercreditor Agreement or in any manner that
could not reasonably be expected to materially and adversely affect the interest
of Agent or any Lender) or (ii) any of the Material Contracts (or any
replacements thereof) set forth on Schedule 7.11 hereto (as such schedule may be
updated by Agent from time to time to include any material contracts, licenses,
agreements or similar arrangements to those described on such Schedule as of the
Closing Date that are entered into by a Loan Party from time to time after the
Closing Date).

7.12          Fiscal Year.

Not change its Fiscal Year.

7.13          Financial Covenants 

7.13.1    Consolidated Unencumbered Liquid Assets.

Not permit the Consolidated Unencumbered Liquid Assets on the last day of any
Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2016, to be
less than $2,000,000.



[Keystone] Credit Agreement- 51 - 

 

7.13.2    Minimum Aggregate Revenue.

Not permit the Aggregate Revenue for the twelve (12) consecutive month period
ending on the last Business Day of any Fiscal Quarter set forth in the table
below (designated by “Q” in the table below) to be less than the applicable
amount set forth in the table below for such period.

Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of: Q2 2016
Q3 2016 Q4 2016 Q1 2017 Q2 2017 Q3 2017 Q4 2017 and each Fiscal Quarter
thereafter $41.5 $42.5 $43.5 $44.5 $45.5 $46.5 $47.5

 

7.13.3    Minimum EBITDA.

Not permit the EBITDA of Borrower and its Subsidiaries for the twelve (12)
consecutive month period ending on the last Business Day of any Fiscal Quarter
set forth in the table below (designated by “Q” in the table below) to be less
than the applicable amount set forth in the table below for such period.

Minimum LTM EBITDA as of the end of: Q1 2017 $1 Q2 2017 $100,000 Q3 2017
$250,000 Q4 2017 $500,000 Q1 2018 $750,000 Q2 2018 $1,000,000 Q3 2018 $1,250,000
Q4 2018 $1,500,000 Q1 2019 $1,750,000 Q2 2019 $2,000,000 Q3 2019 $2,250,000 Q4
2019 $2,500,000 Q1 2020 $2,750,000 Q2 2020 and Each Fiscal Quarter thereafter
$3,000,000

 



[Keystone] Credit Agreement- 52 - 

 

7.14          Deposit Accounts.

Not, and not permit any other Loan Party, to maintain or establish any new
Deposit Accounts other than (a) Exempt Accounts and (b) the Deposit Accounts set
forth on Schedule 7.14 (which Deposit Accounts constitute all of the Deposit
Accounts, securities accounts or other similar accounts maintained by the Loan
Parties as of the Closing Date) without prior written notice to Agent. To the
extent such Deposit Account (other than any Exempt Account) is located in the
United States and is not otherwise pledged as collateral pursuant to an Approved
AR Loan Facility, Agent, Borrower or such other applicable Loan Party and the
bank or other financial institution at which the account is to be opened after
the Closing Date shall promptly enter Account Control Agreement, in form and
substance reasonably satisfactory to Agent. Notwithstanding the foregoing,
Borrower shall not, and not permit the other Loan Parties, to have more than
€500,000, in the aggregate, on deposit in the foreign Deposit Accounts of Loan
Parties (excluding any such amounts that are deposited to such accounts that
otherwise constitute Exempt Accounts) without the prior written consent of Agent
in its sole discretion.

7.15          Subsidiaries.

Not, and not permit any other Loan Party to, in each case without the prior
written consent of Agent in its sole discretion, establish or acquire any
Subsidiary unless (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) such Subsidiary shall have assumed
and joined each Loan Document as a Loan Party pursuant to documentation
acceptable to Agent in its sole discretion and (iii) all other Loan Parties
shall have reaffirmed all Obligations as well as all representations and
warranties, in all material respects, under the Loan Documents (except to the
extent such representations and warranties specifically relate to a prior date
only).

7.16          Regulatory Matters.

To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to, (i)
make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party, in such capacity, to make, any untrue
statement of material fact or fraudulent statement to the FDA or any
Governmental Authority; fail to disclose a material fact required to be
disclosed to the FDA or any Governmental Authority; or commit a material act,
make a material statement, or fail to make a statement in breach of CLIA or that
could otherwise reasonably be expected to provide the basis for CMS or any
Governmental Authority to undertake action against such Loan Party, (ii) conduct
any clinical studies in the United States or sponsor the conduct of any clinical
research in the United States with respect to any Products that are not cleared
by the FDA, (iii) introduce into commercial distribution any FDA Products which
are, upon their shipment, adulterated or misbranded in violation of 21 U.S.C. §
331, (iv) commit a material act, make a material statement, or fail to make a
statement in breach of the FD&C Act or that could otherwise reasonably be
expected to provide the basis for the FDA or any other Governmental Authority to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September
10, 1991), or (v) otherwise incur any material liability (whether actual or
contingent) for failure to comply with Health Care Laws.



[Keystone] Credit Agreement- 53 - 

 

7.17          Name; Permits; Dissolution; Insurance Policies; Disposition of
Collateral; Taxes; Trade Names.

Borrower shall not, nor shall it permit any Loan Party to, (a) change its
jurisdiction of organization or change its corporate name without thirty (30)
calendar days prior written notice to Agent, (b) amend, alter, suspend,
terminate or make provisional in any material way, any Permit, the suspension,
amendment, alteration or termination of which could reasonably be expected to
be, have or result in a Material Adverse Effect without the prior written
consent of Agent, which consent shall not be unreasonably withheld, (c) wind up,
liquidate or dissolve (voluntarily or involuntarily) or commence or suffer any
proceedings seeking or that would result in any of the foregoing, except as
permitted under Section 7.4, (d) amend, modify, restate or change any insurance
policy in a manner materially adverse to Agent or Lenders, (e) engage, directly
or indirectly, in any business other than the business it is engaged in on the
Closing Date and/or sell all or any material portion of its assets without
Agent’s prior written approval in its sole discretion, except as permitted under
Section 7.4, or (f) revoke, alter or amend any Tax Information Authorization (on
IRS Form 8821 or otherwise) or other similar authorization mandated by the
relevant Government Authority given to any Lender.

7.18          Truth of Statements.

Borrower shall not knowingly furnish to Agent or any Lender any certificate or
other document that contains any untrue statement of a material fact or that
omits to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.

Section 8                   Events of Default; Remedies.

8.1              Events of Default.

Each of the following shall constitute an Event of Default under this Agreement:

8.1.1        Non-Payment of Credit.

(a) Default in the payment when due of the principal of any Loan; (b) default in
the payment of any Revenue-Based Payment on the applicable Payment Date;
provided that, if there is any good faith dispute as to the amount of any
Revenue-Based Payment required to be paid with respect to any applicable Fiscal
Quarter, then such default shall constitute an Event of Default upon the failure
by Borrower, upon final resolution of such dispute (by agreement or
non-appealable judgment of a New York Court) to pay within fifteen (15) days
after such final resolution the amount of any such Revenue-Based Payment
determined to be payable by it and not previously paid or (c) without
duplication of clause (b) hereof, default, and continuance thereof for five (5)
Business Days, in the payment when due of any interest, fee, or other amount
payable by any Loan Party hereunder or under any other Loan Document.

8.1.2        Default Under Other Debt.

Any default shall occur under the terms applicable to any Debt of any Loan Party
(excluding the Obligations) in an aggregate principal amount (for all such Debt
so affected and including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement)
exceeding $250,000 and such default shall (a) consist of the failure to pay such
Debt when due (after giving effect to applicable grace periods), whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower or
any other Loan Party to purchase or redeem such Debt or post cash collateral in
respect thereof in an amount not in excess of $250,000) prior to its expressed
maturity.



[Keystone] Credit Agreement- 54 - 

 

8.1.3        Bankruptcy; Insolvency.

(a)                Any Loan Party shall (i) be unable to pay its debts generally
as they become due, (ii)  have filed against it a petition under any insolvency
statute, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a proceeding for the appointment of a receiver, trustee,
liquidator or conservator of itself or of the whole or any substantial part of
its property or shall otherwise be dissolved or liquidated, or (v) make an
application or commence a proceeding seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law; or

(b)               (i) a court of competent jurisdiction shall (A) enter an
order, judgment or decree appointing a custodian, receiver, trustee, liquidator
or conservator of any Loan Party or the whole or any substantial part of any of
Loan Party’s properties, which shall continue unstayed and in effect for a
period of sixty (60) calendar days, (B) approve a petition or claim filed
against any Loan Party seeking reorganization, liquidation, appointment of a
receiver, interim receiver, liquidator, conservator, trustee or special manager
or similar relief under any Debtor Relief Law or any other applicable law, which
is not dismissed within sixty (60) calendar days or, (C) under the provisions of
any Debtor Relief Law or other applicable law or statute, assume custody or
control of any Loan Party or of the whole or any substantial part of any of Loan
Party’s properties, which is not irrevocably relinquished within sixty (60)
calendar days, or (ii) there is commenced against any Loan Party any proceeding
or petition seeking reorganization, liquidation or similar relief under any
Debtor Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.

8.1.4        Non-Compliance with Loan Documents.

(a) (i) Any failure by Borrower to comply with or to perform any covenant set
forth in Section 7 (other than Section 7.13.3); or (ii) failure by any Loan
Party to comply with or to perform any other provision of this Agreement or any
other Loan Document applicable to it (and not constituting an Event of Default
under any other provision of this Section 8) and continuance of such failure
described in this clause (ii) for thirty (30) days after the earlier of any Loan
Party becoming aware of such failure or notice thereof to Borrower from Agent or
any Lender; or

(b) Any failure by Borrower to comply with the covenant set forth in Section
7.13.3; provided, that, so long as (i) no Event of Default has otherwise
occurred and is continuing as of such date of determination of Borrower’s
compliance with Section 7.13.3 upon receipt by Agent of the interim reports to
be delivered to Agent pursuant to Section 6.1.2 hereof (each a “Testing Date”),
(ii) Borrower shall have notified Agent in writing of its intent to exercise its
right to cure such failure pursuant to this Section 8.1.4(b) (each such exercise
an “Equity Cure”) on or prior to such Testing Date, and (iii) on or before the
Business Day that is five (5) Business Days following such Testing Date, Agent
shall have received evidence reasonably acceptable to Agent of the issuance of
additional Equity Interests of Borrower on terms and conditions reasonably
satisfactory to Agent resulting in aggregate net cash proceeds to Borrower of an
amount greater than or equal to one-hundred twenty-five percent (125%) of the
dollar amount by which the EBITDA of Borrower and its Subsidiaries for the
twelve (12) consecutive month period ending on the last Business Day of the
applicable Fiscal Quarter being reported on such Testing Date is less than the
required EBITDA for such period pursuant to Section 7.13.3 (the “EBITDA
Shortfall Amount”); then no Default or Event of Default shall be deemed to occur
hereunder as a result of such failure to comply with Section 7.13.3.
Notwithstanding the foregoing, Borrower shall only have the right to exercise
such Equity Cure (x) solely as it relates to (A) one (but not more than one)
violation of Section 7.13.3 as it relates to any period of measure ending in
Fiscal Year 2017 and (B) one (but not more than one) violation of Section 7.13.3
as it relates to any period of measure ending in Fiscal Year 2018, and on no
other occasions during the term of this Agreement and (y) so long as the
aggregate EBITDA Shortfall Amount(s) being cured does not exceed $2,000,000
whether pursuant to clause (x)(A) and/or (x)(B) of this sentence.



[Keystone] Credit Agreement- 55 - 

 

8.1.5        Representations; Warranties.

Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.

8.1.6        Pension Plans.

(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA securing obligations in excess of
$250,000; or (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without un-accrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any other Loan
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.

8.1.7        Judgments.

Final judgments which exceed an aggregate of $250,000 (to the extent not
adequately covered by insurance as to which the insurance company has not
disclaimed liability (provided that customary “reservation of rights” letters
shall not be deemed to be disclaimers of liability)) shall be rendered against
any Loan Party and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within sixty (60) calendar days after
entry or filing of such judgments.

8.1.8        Invalidity of Loan Documents or Liens.

(a)                Any Loan Document shall cease to be in full force and effect
otherwise in accordance with its express terms that results in a material
diminution of the rights and remedies afforded to Agent and/or Lenders or any
other secured parties thereunder; (b) any Loan Party (or any Person by, through
or on behalf of any Loan Party) shall contest in any manner the validity,
binding nature or enforceability of any Loan Document; or (c) any Lien created
pursuant to any Loan Document ceases to constitute a valid first priority
perfected Lien (subject to Permitted Liens) on any material portion of the
Collateral in accordance with the terms thereof, or Agent ceases to have a valid
perfected first priority security interest (subject to Permitted Liens) in any
material portion of the Collateral pledged to Agent, for the benefit of Lenders,
pursuant to the Collateral Documents.

8.1.9        Invalidity of Subordination Provisions.

Any subordination provision in any document or instrument governing the Approved
AR Loan Facility or any subordination provision in any Intercreditor Agreement
or replacement agreement entered into in connection with any Approved AR Loan
Facility, shall cease to be in full force and effect, or any Loan Party shall
contest in any manner the validity, binding nature or enforceability of any such
provision.



[Keystone] Credit Agreement- 56 - 

 

8.1.10    Change of Control.

A Change of Control not otherwise permitted pursuant to Section 7.4 above shall
occur that does not result in the payment in full of all Obligations hereunder
in accordance with Section 2.8.3.

8.1.11    Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters.

(a) The institution of any proceeding by FDA, CMS, or any other Governmental
Authority to order the withdrawal of any Product or Product category or Service
or Service category from the market or to enjoin Borrower or any of its
Subsidiaries from manufacturing, marketing, selling, distributing, or otherwise
providing any Product or Product category or Service or Service category that
could reasonably be expected to have a Material Adverse Effect, (b) the
institution of any action or proceeding by DEA, FDA, CMS, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower or its Subsidiaries or any of their
representatives, which, in each case, could reasonably be expected to have a
Material Adverse Effect, (c) the commencement of any enforcement action against
Borrower or its Subsidiaries by DEA, FDA, CMS, or any other Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(d) the recall of any Products or Service from the market, the voluntary
withdrawal of any Products or Service from the market, or actions to discontinue
the sale of any Products or Service that could reasonably be expected to have a
Material Adverse Effect, (e) the occurrence of adverse test, audit, or
inspection results in connection with a Product or Service which could
reasonably be expected to have a Material Adverse Effect, or (f) the occurrence
of any event described in clauses (a) through (e) above that would otherwise
cause Borrower to be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation in which it participates as of the date of
the occurrence of any such event.

8.2              Remedies.

(a)                If any Event of Default described in Section 8.1.3 shall
occur, the Loans and all other Obligations shall become immediately due and
payable without presentment, demand, protest or notice of any kind; and, if any
other Event of Default shall occur and be continuing, Agent may, and upon the
written request of Required Lenders shall, declare all or any part of the Loans
and other Obligations to be due and payable, whereupon the Loans and other
Obligations shall become immediately due and payable (in whole or in part, as
applicable), all without presentment, demand, protest or notice of any kind.
Agent shall use commercially reasonable efforts to promptly advise Borrower of
any such declaration, but failure to do so shall not impair the effect of such
declaration.



[Keystone] Credit Agreement- 57 - 

 

(b)               In addition to the acceleration provisions set forth in
Section 8.2(a) above, upon the occurrence and continuation of an Event of
Default, Agent may (or shall at the request of Required Lenders) exercise any
and all rights, options and remedies provided for in any Loan Document, under
the Uniform Commercial Code, any other applicable foreign or domestic laws or
otherwise at law or in equity, including, without limitation, the right to (i)
apply any property of Borrower held by Agent to reduce the Obligations, (ii)
foreclose the Liens created under the Loan Documents, (iii) realize upon, take
possession of and/or sell any Collateral or securities pledged, with or without
judicial process, (iv) exercise all rights and powers with respect to the
Collateral as Borrower might exercise, (v) collect and send notices regarding
the Collateral, with or without judicial process, (vi) by its own means or with
judicial assistance, enter any premises at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and Borrower shall not resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Agent, for the benefit
of Lenders, or Required Lenders at any place reasonably designated by Required
Lenders in their sole discretion and/or relinquish or abandon any Collateral or
securities pledged or any Lien thereon.

(c)                The enumeration of any rights and remedies in any Loan
Document is not intended to be exhaustive, and all rights and remedies of Agent
and Lenders described in any Loan Document are cumulative and are not
alternative to or exclusive of any other rights or remedies which Agent and
Lenders otherwise may have. The partial or complete exercise of any right or
remedy shall not preclude any other further exercise of such or any other right
or remedy.

(d)               Notwithstanding any provision of any Loan Document, Agent, in
its sole discretion shall have the right, but not any obligation, at any time
that Loan Parties fail to do so while an Event of Default exists, subject to any
applicable cure periods permitted by or otherwise set forth in the Loan
Documents, and from time to time, without prior notice, to: (i) discharge (at
Borrower’s expense) taxes or Liens affecting any of the Collateral that have not
been paid in violation of any Loan Document or that jeopardize Agent’s Lien
priority in the Collateral; or (ii) make any other payment (at Borrower’s
expense) for the administration, servicing, maintenance, preservation or
protection of the Collateral (each such advance or payment set forth in clauses
(i) and (ii) herein, a “Protective Advance”). Agent shall be reimbursed for all
Protective Advances pursuant to Section 2.9.1(b) and/or Section 2.10, as
applicable, and any Protective Advances shall bear interest at the Default Rate
from the date such Protective Advance is paid by Agent until it is repaid. No
Protective Advance by Agent shall be construed as a waiver by Agent, or any
Lender of any Default, Event of Default or any of the rights or remedies of
Agent or any Lender under any Loan Document.

Section 9                   Agent.

9.1              Appointment; Authorization.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

9.2              Delegation of Duties.

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.



[Keystone] Credit Agreement- 58 - 

 

9.3              Limited Liability.

None of Agent or any of its directors, officers, employees or agents shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

9.4              Reliance.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders (or all
Lenders if expressly required hereunder) and such request and any action taken
or failure to act pursuant thereto shall be binding upon each Lender.

9.5              Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Agent will notify
Lenders of its receipt of any such notice or any such default in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders. Agent shall take such action with respect to such Event of Default or
Default as may be requested by Required Lenders in accordance with Section 8.2;
provided that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of Lenders.

9.6              Credit Decision.

Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of an investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.



[Keystone] Credit Agreement- 59 - 

 

9.7              Indemnification.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), based on such Lender’s Pro Rata
Term Loan Share, from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses, including Legal Costs, except to the
extent any thereof result from the applicable Person’s own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Legal Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 9.7 shall survive repayment of the Loans, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.

9.8              Agent Individually.

SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.

9.9              Successor Agent.

Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders and
Borrower (unless during the existence of an Event of Default such notice is
waived by Required Lenders). If Agent resigns under this Agreement, Required
Lenders shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent from among Lenders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent becomes effective, the provisions of this Section 9 and
Sections 10.4 and 10.5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any collateral security held by Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue so to hold
such collateral security until such time as a successor Agent is appointed and
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit so long as retiring Agent shall continue to so hold such
collateral security. Upon the acceptance of a successor’s appointment as Agent
hereunder, the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents in respect of the
Collateral.



[Keystone] Credit Agreement- 60 - 

 

9.10          Collateral and Guarantee Matters.

Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document
(i) when all Obligations have been Paid in Full; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed and understood that Agent may conclusively rely without further
inquiry on a certificate of an officer of Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
Required Lenders; (b) notwithstanding Section 10.1(a)(ii) hereof, to release any
party from its guaranty under the Guarantee and Collateral Agreement (A) (i)
when all Obligations have been Paid in Full or (ii) if such party was sold or is
to be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including by consent, waiver or amendment and it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
being made in compliance with this Agreement) or (B) otherwise pursuant to
Section 8.17(c) of the Guarantee and Collateral Agreement as it relates to any
foreign Guarantor from time to time; or (c) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 7.2(d) (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 7.1). Upon request by Agent at any time, Lenders
will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this Section
9.10.

Agent shall release any Lien granted to or held by Agent under any Collateral
Document (i) when all Obligations have been Paid in Full, (ii) in respect of
property sold or to be sold or disposed of as part of or in connection with any
sale or other disposition permitted hereunder (it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition of property being made
in compliance with this Agreement) or (iii) subject to Section 10.1, if directed
to do so in writing by Required Lenders.

In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such termination and release documentation as
Borrower may reasonably request to evidence a Lien release that occurs pursuant
to terms of this Section 9.10.



[Keystone] Credit Agreement- 61 - 

 

9.11          Intercreditor Agreements.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into one or more intercreditor agreements in relation to any other Debt of
Borrower entered into in accordance with this Agreement or as otherwise approved
by Required Lenders, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any such intercreditor agreement. Each Lender hereby authorizes
Agent to issue blockages notices in connection with any such Debt of Borrower
and such intercreditor agreement, or any replacement intercreditor agreement, at
the direction of Required Lenders.

9.12          Actions in Concert.

For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement, the Notes and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

Section 10               Miscellaneous.

10.1          Waiver; Amendments.

(a)                Except as otherwise expressly provided in this Agreement, no
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or any of the other Loan Documents shall in any event be
effective unless the same shall be in writing and signed by Borrower (with
respect to Loan Documents to which Borrower is a party and, with respect to any
other Loan Document, signed by the applicable Loan Party party thereto), by
Lenders having aggregate Pro Rata Term Loan Shares of not less than the
aggregate Pro Rata Term Loan Shares expressly designated herein with respect
thereto or, in the absence of such express designation herein, by Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

(i)                 no such amendment, modification, waiver or consent shall,
unless in writing and signed by all of the Lenders directly affected thereby, in
addition to Required Lenders and Borrower (or the applicable Loan Party), do any
of the following: (A) increase any of the Commitments (provided that only the
Lenders participating in any such increase of the Commitments shall be
considered directly affected by such increase), (B) extend the date scheduled
for payment of any principal of (except as otherwise expressly set forth below
in clause (C)) or interest on the Loans or any fees or other amounts payable
hereunder or under the other Loan Documents, or (C) reduce the principal amount
of any Loan, the amount or rate of interest thereon (provided that Required
Lenders may rescind an imposition of default interest pursuant to Section
2.6.1), or any fees or other amounts payable hereunder or under the other Loan
Documents; and



[Keystone] Credit Agreement- 62 - 

 

(ii)               no such amendment, modification, waiver or consent shall,
unless in writing and signed by all of the Lenders in addition to Borrower (with
respect to Loan Documents to which Borrower is a party), and each such other
Loan Party, do any of the following: (A) release any material guaranty under the
Guarantee and Collateral Agreement or release all or substantially all of the
Collateral granted under the Collateral Documents, except as otherwise
specifically provided in this Agreement or the other Loan Documents, (B) change
the definition of Required Lenders, (C) change any provision of this Section
10.1, (D) amend the provisions of Section 2.10.2, or (E) reduce the aggregate
Pro Rata Term Loan Shares required to effect any amendment, modification, waiver
or consent under the Loan Documents.

(b)               No amendment, modification, waiver or consent shall, unless in
writing and signed by Agent, in addition to Borrower (or the applicable Loan
Party) and Required Lenders (or all Lenders directly affected thereby or all of
the Lenders, as the case may be, in accordance with the provisions above),
affect the rights, privileges, duties or obligations of Agent (including without
limitation under the provisions of Section 9), under this Agreement or any other
Loan Document.

(c)                No delay on the part of Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.

10.2          Notices.

All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next Business Day; notices sent by mail
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, first class postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. Borrower, Agent and Lenders each hereby acknowledge that,
from time to time, Agent, Lenders and Borrower may deliver information and
notices using electronic mail.

10.3          Computations.

Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.



[Keystone] Credit Agreement- 63 - 

 

10.4          Costs; Expenses.

Borrower agrees to pay on demand the reasonable and documented out-of-pocket
costs and expenses of (a) Agent (including Legal Costs) in connection with (i)
the preparation, execution, syndication and delivery (including perfection and
protection of Collateral) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith, (ii) the administration of the Loans and the Loan
Documents, and (iii) any proposed or actual amendment, supplement or waiver to
any Loan Document, and (b) Agent and Lenders (including Legal Costs) in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents. In addition,
Borrower agrees to pay and to save Agent and Lenders harmless from all liability
for, any fees of Borrower’s auditors in connection with any reasonable exercise
by Agent and Lenders of their rights pursuant to and to the extent provided in
Section 6.2. All Obligations provided for in this Section 10.4 shall survive
repayment of the Loans, cancellation of the Notes, and termination of this
Agreement.

10.5          Indemnification by Borrower.

In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify and hold Agent, each Lender and each of the officers,
directors, employees, Affiliates and agents of Agent and each Lender (each a
“Lender Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including Legal
Costs (collectively, the “Indemnified Liabilities”), incurred by Lender Parties
or any of them as a result of, or arising out of, or relating to any act or
omission of any Loan Party or any of their respective officers, directors or
agents, including, without limitation, (a) any tender offer, merger, purchase of
equity interests, purchase of assets or other similar transaction financed or
proposed to be financed in whole or in part, directly or indirectly, with the
proceeds of any of the Loans, (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Hazardous
Substance at any property owned or leased by Borrower or any other Loan Party,
(c) any violation of any Environmental Laws with respect to conditions at any
property owned or leased by any Loan Party or the operations conducted thereon,
(d) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or their respective predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances or (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
Lender Party, except to the extent any such Indemnified Liabilities result
solely from the applicable Lender Party’s own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction in a
non-appealable judgment. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All Obligations provided
for in this Section 10.5 shall survive repayment of the Loans, cancellation of
the Notes, any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.

10.6          Marshaling; Payments Set Aside.

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to Agent upon demand its ratable share of the total
amount so recovered from or repaid by Agent to the extent paid to such Lender.



[Keystone] Credit Agreement- 64 - 

 

10.7          Nonliability of Lenders.

The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.

10.8          Assignments.

10.8.1    Assignments.

(a)                Any Lender may at any time assign to one or more Persons
(other than a Loan Party and their respective Affiliates) (any such Person, an
“Assignee”) all or any portion of such Lender’s Loans and Commitments, with the
prior written consent of Agent, and, so long as no Default or Event of Default
has occurred and is continuing, Borrower (which consents shall not be
unreasonably withheld or delayed and shall not be required (i) from Borrower for
an assignment by a Lender to another Lender or an Affiliate of a Lender or an
Approved Fund of a Lender, (ii) from Borrower or Agent for an assignment by SWK
Funding LLC, as a Lender, to any Person for which SWK Advisors LLC acts as an
investment advisor (or any similar type of representation or agency) pursuant to
a written agreement or (iii) from Agent for an assignment by a Lender to an
Affiliate of a Lender or an Approved Fund of a Lender). Except as Agent may
otherwise agree, any such assignment (other than any assignment by a Lender to a
Lender or an Affiliate or Approved Fund of a Lender) shall be in a minimum
aggregate amount equal to $1,000,000 or, if less, the Commitment or the
principal amount of the Loan being assigned. Borrower and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the Lender to whom such interest is assigned; provided that no such fee
shall be payable in connection with any assignment by a Lender to a Lender or an
Affiliate or Approved Fund of a Lender.



[Keystone] Credit Agreement- 65 - 

 

(b)               From and after the date on which the conditions described
above have been met, (i) such Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such Assignee pursuant to such Assignment Agreement, shall
have the rights and obligations of a Lender hereunder and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder. Upon the
request of the Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, Borrower shall execute and deliver to Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Note
in the principal amount of the Assignee’s Pro Rata Term Loan Share (and, as
applicable, a Note in the principal amount of the Pro Rata Term Loan Share
retained by the assigning Lender). Each such Note shall be dated the effective
date of such assignment. Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to Borrower any prior Note held by it.

(c)                Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the Commitments of, and principal
amount of the Loans owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be, in the absence of manifest error, conclusive,
and Borrower, Agent and Lenders may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

(d)               Notwithstanding the foregoing provisions of this Section
10.8.1 or any other provision of this Agreement, any Lender may at any time
assign all or any portion of its Loans and its Note (i) as collateral security
to a Federal Reserve Bank or, as applicable, to such Lender’s trustee for the
benefit of its investors (but no such assignment shall release any Lender from
any of its obligations hereunder) and (ii) to (w) an Affiliate of such Lender
which is at least fifty percent (50%) owned (directly or indirectly) by such
Lender or by its direct or indirect parent company, (x) its direct or indirect
parent company, (y) to one or more other Lenders or (z) to an Approved Fund.

10.9          Participations.

Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. No Participant shall have any direct or indirect voting
rights hereunder except with respect to any event described in Section 10.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. Borrower agrees, to the fullest extent permitted by
applicable law, that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.10.4. Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that a Participant shall not be entitled to such benefits
unless such Participant agrees, for the benefit of Borrower, to comply with the
documentation requirements of Section 3.1(c) as if it were a Lender and complies
with such requirements, and provided, further, that no Participant shall receive
any greater compensation pursuant to Section 3 than would have been paid to the
participating Lender if no participation had been sold). Any such Lender
transferring a participation shall, as an agent for Borrower, maintain in the
United States a register to record the names, address, and interest, principal
and other amounts owing to, each Participant. The entries in such register shall
be, in the absence of manifest error, conclusive, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Participant hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such Participation register shall be
available for inspection by the Agent or Borrower, at any reasonable time upon
reasonable prior written notice from Agent or Borrower.



[Keystone] Credit Agreement- 66 - 

 

10.10      Confidentiality.

Borrower, Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Borrower, Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information (including, without limitation, any information
provided by Borrower pursuant to Sections 6.1, 6.2 and 6.9) provided to them by
any other party hereto and/or any other Loan Party, as applicable, except that
Borrower, Agent and each Lender, as applicable, may disclose such information
(a) to Persons employed or engaged by Agent or such Lender or any of their
Affiliates (including collateral managers of Lenders) in evaluating, approving,
structuring or administering the Loans and the Commitments (provided that such
Persons have been informed of the covenant contained in this Section 10.10);
(b) to any assignee or participant or potential assignee or participant that has
agreed to comply with the covenant contained in this Section 10.10 (and any such
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Borrower, Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Borrower’s, Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which Borrower, Agent or such Lender is a
party; (f) to any nationally recognized rating agency or investor of a Lender
that requires access to information about a Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to such
Lender; (g) that ceases to be confidential through no fault of Agent or any
Lender; (h) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding Borrower and
the Loans and Commitments is solely for purposes of evaluating an investment in
such Securitization and who agrees to treat such information as confidential; or
(i) to a Person that is a trustee, collateral manager, servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For purposes of this Section, “Securitization” means a public or
private offering by a Lender or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Loans or the Commitments. In
each case described in clauses (c), (d) and (e) (as such disclosure in clause
(e) pertains to litigation only), where the Agent or Lender, as applicable, is
compelled to disclose a Loan Party’s confidential information, promptly after
such disclosure the Agent or such Lender, as applicable, shall notify Borrower
of such disclosure provided, however, that neither the Agent nor any Lender
shall be required to notify Borrower of any such disclosure (i) to any federal
or state banking regulatory authority conducting an examination of the Agent or
such Lender, or (ii) to the extent that it is legally prohibited from so
notifying Borrower. Notwithstanding the foregoing, Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.



[Keystone] Credit Agreement- 67 - 

 

10.11      Captions.

Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

10.12      Nature of Remedies.

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

10.13      Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

10.14      Severability.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

10.15      Entire Agreement.

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

10.16      Successors; Assigns.

This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.



[Keystone] Credit Agreement- 68 - 

 

10.17      Governing Law.

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

10.18      Forum Selection; Consent to Jurisdiction.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.19      Waiver of Jury Trial.

EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

10.20      Patriot Act.

Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.



[Keystone] Credit Agreement- 69 - 

 

10.21      Approved AR Loan Facility.

Agent and Lenders acknowledge that Borrower is seeking a revolving loan facility
to be secured by a first lien security interest in accounts receivables and
inventory and a second lien security interest in all other Collateral, which
loan facility will be in a maximum principal amount of $5,000,000 and subject to
an advance rate of no greater than seventy-five percent (75%) in respect of
accounts receivables and fifty percent (50%) in respect of inventory, in each
case unless otherwise agreed to by Agent in its sole discretion (together with
any replacement revolving loan facility as approved by Agent that is subject to
an Intercreditor Agreement (or any replacement intercreditor or subordination
agreement in form and substance acceptable to Agent in its sole discretion) the
“Approved AR Loan Facility”). Agent and Borrower agree to work together in good
faith, and at Borrower’s sole cost and expense, to negotiate and enter into such
amendments to this Agreement and such other Loan Documents as may be necessary
to permit such indebtedness, to release and/or subordinate such liens as may be
necessary to effectuate such revolving loan facility, and to enter into such
third party documents as may be reasonably requested by Borrower and/or such
revolving loan lender. Notwithstanding anything set forth herein to the
contrary, the material terms and conditions of such revolving loan facility
shall be reasonably acceptable to Agent, and, Agent’s approval of such revolving
loan facility shall be subject to, among other things as may be reasonably
required by Agent, Agent’s receipt of a fully-executed intercreditor agreement
in form and substance reasonably acceptable to Agent.

 

[Remainder of page intentionally blank; signature pages follow.]



[Keystone] Credit Agreement- 70 - 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

  borrower:       SBT HOLDINGS INC.,   a Delaware corporation                  
By: /s/ Michael Nealon     Name: Michael Nealon     Title: Chief Financial
Officer  

 

[Signature Page to Credit Agreement]

 



 

 

 

  AGENT AND LENDERS:       SWK FUNDING LLC,   as Agent and a Lender            
        By: SWK Holdings Corporation,     its sole Manager         By: /s/
Winston Black   Name: Winston Black   Title:   Chief Executive Officer

 

[Signature Page to Credit Agreement]

 



 

